
QuickLinks -- Click here to rapidly navigate through this document

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

dated effective as of
May 31, 2002

among

EVERGREEN RESOURCES, INC.,
as Borrower,

AND

HIBERNIA NATIONAL BANK,
as Administrative Agent and Syndication Agent,

BNP-PARIBAS,
as Documentation Agent,

AND
THE BANKS LISTED ON THE SIGNATURE PAGE,
as Banks

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


        THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT ("Agreement"), dated
effective as of May 31, 2002, is made among EVERGREEN RESOURCES, INC., a
Colorado corporation (the "Borrower"), the BANKS (as defined below), HIBERNIA
NATIONAL BANK, a national banking association, as administrative agent for and
syndication agent the Banks (and individually as a Bank), and BNP PARIBAS, as
documentation agent for the Banks (and individually as a Bank), who agree as
follows:


PRELIMINARY STATEMENT


        WHEREAS, the Borrower, the Agent and the Banks are parties to the
Amended and Restated Credit Agreement dated effective as of August 15, 2000, as
amended by the First Amendment thereto dated as of September 15, 2000, the
Second Amendment thereto dated as of November 15, 2000, and the Third Amendment
thereto dated as of December 11, 2001 (as so amended, the "Prior Credit
Agreement").

        WHEREAS, the Borrower, the Agent and the Banks desire to renew the line
of credit under said Prior Credit Agreement, and in connection therewith to
amend and restate said Prior Credit Agreement in its entirety.

        NOW, THEREFORE, in consideration of the premises, and the mutual
agreements contained herein, the Borrower, the Agent and the Banks do hereby
(i) agree that nothing in this Second Amended and Restated Credit Agreement
shall constitute the satisfaction or extinguishment of the amount owed under the
revolving promissory notes issued under said Prior Credit Agreement, nor shall
it be a novation of the amount owed under such revolving promissory notes, and
(ii) amend and restate said Prior Credit Agreement in its entirety as follows:


ARTICLE 1

GENERAL TERMS


        Section 1.1    Terms Defined Above.    As used in this Agreement, the
terms "Agreement", "Borrower", and "Prior Credit Agreement" shall have the
meanings indicated above.

        Section 1.2    Certain Definitions.    As used in this Agreement, the
following terms shall have the meanings indicated (and as indicated by
Section 9.14), unless the context requires a different meaning:

        "Advances" shall mean the initial borrowings under the Loan and all or
any portion of such borrowings and reborrowings under the Loan so long as same
remain outstanding and unpaid.

        "Affiliate" shall mean, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Person specified (and
the term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person through
the ability to exercise voting power) (and the terms "controlling" and
"controlled" have meanings correlative thereto).

        "Agent" shall mean Hibernia National Bank in its capacity as
administrative agent of the Banks pursuant to Article 9 and any successor
administrative agent pursuant to Section 9.1.

        "Amount" shall mean two hundred million ($200,000,000.00) dollars.

        "Applicable Fee Margin" shall mean 0.375% per annum.

--------------------------------------------------------------------------------




        "Banks" shall mean the lenders listed on Schedule 1 hereto and on the
signature pages of this Agreement, and their respective successors and assigns
in accordance with Section 9.6.

        "Borrowing Base" shall mean, at any particular date, the dollar amount
calculated as the loan value of the Collateral as determined by the Agent in its
sole and absolute discretion based upon the Agent's customary standards and
practices from time to time in effect with respect to secured oil and gas
property lines, but with the consent of the Required Banks or all the Banks, as
applicable, as provided below in this definition. Any good faith determination
by the Agent of the Borrowing Base shall be final and conclusive as to the
Borrower. The Borrowing Base may be revised by Agent at any time to reflect
changes in the Collateral or the occurrence of events or economic conditions or
otherwise pursuant to Agent's customary standards and practices as such exist at
that particular time, and further will be subject to scheduled semi-annual
re-determinations during the term of this Loan (currently scheduled on or before
March 1 and September 1 of each year). Each Borrowing Base determination of
amortization/scheduled values over time shall be effective until redetermined by
the Agent in accordance with this Agreement (or until the Maturity Date). Such
redetermination by the Agent may lead to increased or decreased credit
availability to the Borrower under the revised Borrowing Base schedule. The
Agent shall give the Borrower written notice of each redetermined Borrowing Base
schedule at least fifteen (15) days before such new Borrowing Base schedule is
to become effective. Under Section 3.3 all of the Borrowing Base properties are
required to be Collateral. Without limiting the Agent's discretion, the Agent
may exclude, in its sole and absolute discretion, any property or portion of
production therefrom from the Borrowing Base, at any time, because title
information on, or the status of title to, such property is not reasonably
satisfactory to Agent, such property is not Collateral, the Agent's lien or
security interest therein is not first and prior to all others, or such property
is not assignable. As of the Closing Date, the Borrowing Base is
$200,000,000.00. Thereafter, the Agent shall make a preliminary redetermination
of the Borrowing Base each March 1 and September 1 of each year (assuming timely
delivery of requested information from the Borrower), and otherwise at such
times as deemed appropriate by the Agent or the Required Banks (including as may
be provided by Section 3.3). The Agent promptly shall notify the Banks in
writing of each such preliminary redetermination. Each Bank shall notify the
Agent in writing of either its approval or disapproval of any such preliminary
redetermination of the Borrowing Base within ten (10) Business Days after its
receipt of such notice. Each re-determination of the Borrowing Base which
results in an increase shall require the consent of all of the Banks; each other
redetermination of the Borrowing Base (which results in no change or a decrease)
shall require the consent of the Required Banks. Upon approval of all the Banks
or the Required Banks, as applicable, of each redetermination, the Agent shall
notify the Borrower as provided above.

        "Business Day" shall mean (a) for all purposes other than as covered by
clause (b) of this definition, a day other than a Saturday, Sunday or legal
holiday for commercial banks in either New Orleans, Louisiana, or New York, New
York, and (b) with respect to all requests, notices and determinations in
connection with LIBO Rate Loans, a day which is a Business Day described in
clause (a) of this definition and which is a day for trading by and between
banks for dollar deposits in the London interbank market.

        "Change of Control" shall mean the occurrence of any of the following:
(a) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation) of all or substantially all of the Borrower's
assets and the assets of the Subsidiaries taken as a whole; or (b) the adoption
of a plan relating to the liquidation or dissolution of the Borrower; or (c) the
consummation of any transaction which results in a person or group (as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934) becoming the
beneficial owner of more than 50% of the total voting power of all classes of
the Borrower's voting securities then outstanding; or (d) the first day on which
a majority of the members of the Borrower's Board of

--------------------------------------------------------------------------------




Directors are not Continuing Directors. The term "Continuing Directors" means
any member of the Borrower's Board of Directors who: (x) was a member of the
Borrower's Board of Directors on the Closing Date; or (y) was nominated for
election or elected with the approval of a majority of the Continuing Directors
who were then members of the Borrower's Board of Directors (but excluding any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Continuing Directors).

        "Closing Date" shall mean the date on which the Notes are executed and
delivered by the Borrower to the Banks.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Collateral" shall mean the properties described in the Collateral
Documents described in Section 3.1(a) as primary security for the Indebtedness.

        "Collateral Documents" shall mean collectively the documents by Borrower
or any Subsidiary from time to time required by the Agent to obtain the security
interest in the Collateral, or otherwise guarantee or secure the Indebtedness,
or otherwise pertaining to this Agreement (including without limitation the
letter of credit Applications described in Subsection 2.1(c) below), such
existing documents being described in Article 3 hereof, as all such documents
are amended, restated or renewed from time to time.

        "Commitment Limit" shall mean, at any particular date, the lesser of
(a) the Amount or (b) the Borrowing Base then in effect.

        "Commitments" shall mean the commitments of each of the Banks for the
Loan set forth on Schedule 1 hereto as amended from time to time.

        "Consolidated Assets" shall mean, at any particular date, the sum, after
eliminating inter-company items, of all assets of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP consistently applied.

        "Consolidated Current Assets" shall mean, at any particular date, all
amounts which would, in conformity with GAAP, be included under current assets
on a consolidated balance sheet of the Borrower and its Subsidiaries at such
date, and further including the unused and available portion of the Commitment
Limit (equal to the Commitment Limit less the sum of the principal balance of
unpaid and outstanding Advances and the total undisbursed amount of all standby
letters of credit outstanding as of such date of determination). Current assets
will not include the effects, if any, of marking to market Hedging Agreements
pursuant to FASB No. 133.

        "Consolidated Current Liabilities" shall mean, at any particular date,
all amounts which would, in conformity with GAAP, be included under current
liabilities on a consolidated balance sheet of the Borrower and its Subsidiaries
at such date. Current liabilities will not include the effects, if any, of
marking to market Hedging Agreements pursuant to FASB No. 133.

        "Consolidated Liabilities" shall mean, at any particular date, the sum,
after eliminating inter-company items, of all liabilities (including, without
limitation, deferred taxes and minority interests) of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP consistently applied.

--------------------------------------------------------------------------------






        "Consolidated Net Worth" shall mean, at any particular date, the number
obtained by subtracting Consolidated Liabilities from the Consolidated Assets,
provided that for purposes of this definition and the minimum net worth covenant
in Section 5.15, such numbers shall be adjusted to exclude non-cash items,
including unrealized gains and losses, arising from the effects, if any, of the
marking to market of those Permitted Hedging Obligations which are classified as
cash flow hedges and determined "effective" pursuant to FASB No. 133, or of
other rules pertaining to other comprehensive income.

        "Contracts" shall mean those agreements, contracts and other instruments
to which the Borrower's interest in the oil, gas and mineral leases comprising
the Collateral are subject.

        "Debt" shall mean any and all amounts and/or liabilities owing from time
to time by the Borrower (or, if applicable, another Person) to any Person,
including the Agent or any of the Banks, direct or indirect, liquidated or
contingent, now existing or hereafter arising, including without limitation
(i) indebtedness for borrowed money or the deferred purchase price of property;
(ii) unfunded portions of commitments for money to be borrowed; (iii) the
amounts of all standby and commercial letters of credit and bankers acceptances,
matured or unmatured, issued on behalf of the Borrower and, without duplication,
all drafts drawn thereunder; (iv) all obligations (whether absolute or
contingent) in respect of Hedging Agreements; (v) guaranties of the obligations
of any other Person, whether direct or indirect, whether by agreement to
purchase the indebtedness of any other Person or by agreement for the furnishing
of funds to any other Person through the purchase or lease of goods, supplies or
services (or by way of stock purchase, capital contribution, advance or loan)
for the purpose of paying or discharging the indebtedness of any other Person,
or otherwise; (vi) indebtedness of the types described above secured by any Lien
on any property owned by the Borrower, to the extent attributable to the
Borrower's interest in such property, even though the Borrower has not assumed
or become liable for the payment thereof personally; (vii) the present value of
all obligations for the payment of rent or hire of property of any kind (real or
personal) under leases or lease agreements required to be capitalized under
GAAP, and (viii) trade payables and operating leases incurred in the ordinary
course of business or otherwise.

        "Default" shall mean the occurrence of any of the events specified in
Article 8 hereof, whether or not any requirement for notice or lapse of time or
other condition precedent has been satisfied.

        "Default Rate" shall mean three (3%) percent per annum in excess of the
Prime Rate from time to time in effect.

        "EBITDA" shall mean, for each period of four preceding fiscal quarters,
the sum of the Borrower's and its Subsidiaries' on a consolidated basis (i) net
income for that period, plus (ii) any extraordinary loss and other expenses not
considered to be operating in nature reflected in such net income,
minus(iii) any extraordinary gain, interest income and other income not
considered operating in nature reflected in such net income, plus
(iv) depreciation, depletion, amortization and all other non-cash expenses for
that period, plus (v) Interest Expense for that period, plus (vi) the aggregate
amount of federal and state taxes on or measured by income for that period
(whether or not payable during that period). For purposes of this definition and
the minimum interest coverage ratio in Section 5.17 and the Subsidiary covenant
in Section 5.20, the effects, if any, of marking to market Hedging Agreements
pursuant to FASB No. 133, or of fair value adjustments or ceiling test
write-downs pursuant to Regulation S-X 4-10 of the Securities and Exchange
Commission, will not be included.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended.

--------------------------------------------------------------------------------




        "Event of Default" shall mean the occurrence of any of the events
specified in Article 8 hereof, provided that any requirement for notice or lapse
of time or any other condition precedent has been satisfied.

        "Evergreen UK" shall mean Evergreen Resources (UK) Ltd., a company
organized under the laws of the United Kingdom.

        "EWS" shall mean Evergreen Well Service Company, a Colorado corporation.

        "FASB No. 133" shall mean Financing Accounting Standards Board Statement
No. 133 (Accounting for Derivative Instruments and Hedging Activities), as
amended.

        "GAAP" shall mean generally accepted accounting principles in the United
States as in effect from time to time.

        "Grantors" shall mean those Subsidiaries of the Borrower, from time to
time, which have granted liens on Collateral in favor of the Agent as security
for the Indebtedness.

        "Guarantors" shall mean each Subsidiary of the Borrower which has
executed a guaranty of any of the Indebtedness on (or before) the Closing Date
(as listed in Section 4.20, and excluding the Persons released in Section 11.3
below), or thereafter as required by Section 5.20.

        "Hedging Agreements" shall mean any agreement pertaining to commodity
prices, interest rates or currency exchange rates such as swaps, cap or floor or
collar protection agreements, exchange transactions, forward contracts, options,
puts, futures contracts or other derivative agreements, and any cancellations,
buybacks, reversals, terminations or assignments thereof.

        "Indebtedness" shall mean any and all amounts, liabilities or
obligations owing from time to time by the Borrower to the Agent or to all or
any of the Banks pursuant to this Agreement, the Notes and the Collateral
Documents (including attorneys' fees incurred in connection with the execution,
enforcement or collection of the Borrower's obligations hereunder or thereunder
or any part thereof, and all fees payable in connection herewith to the Agent or
to the Banks), whether such amounts, liabilities or obligations be liquidated or
unliquidated, now existing or hereafter arising.

        "Indemnified Parties" shall have the meaning provided in Subsection
5.13(b).

        "Issuing Bank" shall mean Hibernia National Bank, and any successor
issuing bank pursuant to Section 9.1.

        "Letter of Credit Sublimit" shall mean thirty million ($30,000,000.00)
dollars.

        "LIBO Rate" shall mean, during any Interest Period (as defined below)
for any Advance, an interest rate per annum equal to (i) the Reserve Adjusted
LIBO Rate (as defined below) plus the Applicable LIBO Rate Margin (as defined
below). "Reserve Adjusted LIBO Rate" shall mean with respect to each Interest
Period for a LIBO Rate Advance, an interest rate per annum equal to the quotient
(converted to a percentage, rounded upward to the nearest whole multiple of
1/100 of 1% per annum) of (i) the rate per annum as determined by the Agent at
or about 10:00 a.m. Central Time (or as soon thereafter as practicable) on the
second Business Day prior to the first day of each Interest Period, to be the
annual rate of interest for deposits in United States dollars for the selected
Interest Period as shown on the Dow Jones Telerate Matrix page for British
Bankers Association Interest Settlement Rates as of two Business Days prior to
the first day of such Interest Period, divided by (ii) the remainder of 1.00
minus the LIBOR Reserve Requirement (as defined below), expressed as a decimal,
for such Interest Period. "LIBOR Reserve Requirement" shall mean for any day
during an Interest Period for any LIBO Rate Advance, that percentage

--------------------------------------------------------------------------------




which is specified by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any marginal reserve requirement) for the Banks with respect to
liabilities consisting of or including "Eurocurrency liabilities" (as defined in
Regulation D of the Board of Governors of the Federal Reserve System) with a
maturity equal to such Interest Period. In determining this percentage, the
Agent may use any reasonable averaging and attribution method. "Interest Period"
shall mean the period between the Business Day on which the LIBO Rate shall
begin and the day on which the LIBO Rate shall end. The duration of each
Interest Period for a LIBO Rate Advance shall be one (1) month, two (2) months
or three (3) months, at the Borrower's election, subject to the following:
(i) no Interest Period shall extend past the Maturity Date; (ii) whenever the
last day of any Interest Period would otherwise occur on a day other than a
Business Day, the last day of such Interest Period shall be extended to occur on
the next succeeding Business Day, except that if the next succeeding Business
Day would occur in the next following calendar month, the last day of such
Interest Period shall be shortened to occur on the next preceding Business Day;
(iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month; and (iv) if the Borrower fails
to designate an Interest Period, the Interest Period for a LIBO Rate Advance
(recognizing that under Subsection 2.1(b) below the Banks are not obligated to
make such a LIBO Rate Advance in the absence of such designation by the
Borrower) shall be deemed to be one month until a different designation is made
for a subsequent Interest Period. No Interest Period for a LIBO Rate Advance
shall have a duration of less than one month, and if any such Interest Period
would otherwise be a shorter period, the relevant Advance shall be a Prime Rate
Advance during such period. The "Applicable LIBO Rate Margin" shall mean the
following per annum interest rate from time to time, determined for each fiscal
quarter by reference to the Percentage Outstanding for the immediately prior
fiscal quarter, in accordance with the following schedule:

Percentage Outstanding


--------------------------------------------------------------------------------

  Applicable LIBO
Rate Margin

--------------------------------------------------------------------------------

less than 1/3   1.125%  1/3 - 2/3   1.375% more than 2/3   1.50%

        The Applicable LIBO Rate Margin shall remain fixed during each fiscal
quarter of the Borrower's fiscal year, determined on the first day of each
fiscal quarter depending upon the Percentage Outstanding for the immediately
prior quarter. (During the initial period from and after the Closing Date
continuing through the first full fiscal quarter of this Agreement ending
June 30, 2002, the Applicable LIBO Rate Margin shall be set based on the
applicable Percentage Outstanding under (in whole or in part, as applicable) the
Prior Credit Agreement.) No more than four (4) LIBO Rate tranches at any one
time are permitted for the Loan. The Borrower will comply with the provisions of
Addendum I hereto, relating to the LIBO Rate, which is an integral part of this
Agreement. The LIBO Rate shall remain fixed for the duration of the LIBO Rate
Interest Period selected and the Borrower shall not have the right to prepay
Advances outstanding at the LIBO Rate prior to the end of the applicable LIBO
Rate Interest Period.

        "Lien" shall mean any interest in property securing an obligation owed
to, or a claim by, a Person other than the owner of the property, whether such
interest is based on jurisprudence, statute or contract, and including but not
limited to the lien or security interest arising from a mortgage, encumbrance,
pledge, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes. The term "Lien" shall include
reservations, exceptions, encroachments, easements, servitudes, usufructs,
rights-of-way, covenants, conditions,

--------------------------------------------------------------------------------




restrictions, leases and other title exceptions and encumbrances affecting
property. For the purposes of this Agreement, the Borrower shall be deemed to be
the owner of any property which it has accrued or holds subject to a conditional
sale agreement, financing lease or other arrangement pursuant to which title to
the property has been retained by or vested in some other Person for security
purposes.

        "Loan" shall mean the line of credit and standby letters of credit
described in Article 2 hereof.

        "Long Canyon" shall mean Long Canyon Gas Company, LLC, a Colorado
limited liability company.

        "Long Canyon Settlement" shall mean the settlement of litigation
pertaining to Long Canyon and the "Long Canyon" field properties pursuant to
which Primero Corp may transfer up to a 25% membership interest in Long Canyon
(retaining not less than a 75% membership interest in Long Canyon) to a party or
parties which own corresponding working interest percentages in the "Long
Canyon" field properties (or to affiliates of such parties).

        "Lorencito" shall mean Lorencito Gas Gathering, LLC, a Colorado limited
liability company.

        "Maturity Date" shall mean July 1, 2005.

        "Material Subsidiary" shall mean, as determined on any particular date,
a Subsidiary of the Borrower that meets any one of the following tests: (i) such
Subsidiary has assets constituting 5% or more of the Borrower's Consolidated
Assets on such date, or (ii) such Subsidiary contributed 5% or more of the
Borrower's consolidated EBITDA for the four-quarter period ending on or before
such date, or (iii) such Subsidiary is a Grantor, or (iv) such Subsidiary owns
assets which are material to the operation and sale of the Collateral (including
without limitation the production, transportation or marketing of Collateral
hydrocarbons) or (v) such Subsidiary has been designated by the Borrower to be a
Material Subsidiary, either as of the Closing Date under Section 4.20 or after
the Closing Date under Section 5.20.

        "Note" shall mean the promissory notes executed by the Borrower, each
substantially in the form of Exhibit A hereto, initially dated the Closing Date
(and subsequently dated on the date that additional Banks become a party to this
Agreement), payable to the order of each Bank in the amount of the Bank's
Commitment, in representation of the Advances available to be made under the
line of credit Loan, together with any and all amendments, modifications,
extensions, renewals, increases or rearrangements thereof or therefor. (The
Notes dated the Closing Date payable to the order of each Bank in the amount of
the Bank's Commitment as shown on Schedule 1 hereto have been given in renewal
and extension of the indebtedness previously evidenced by those certain seven
(7) Line of Credit Notes, each dated November 15, 2000, issued under the Prior
Credit Agreement.)

        "Percentage Outstanding" shall mean, for any fiscal quarter, the
fraction obtained by dividing (x) the sum of the average unpaid and outstanding
principal balance of the Notes plus the aggregate undisbursed amount of all
standby letters of credit during such quarter, by (y) the average of the
Commitment Limit for such quarter.

        "Permitted Commodity Hedge" shall mean non-speculative transactions in
futures, forwards, swaps or option contracts (including both physical and
financial settlement transactions), engaged in by the Borrower or any Subsidiary
as part of its normal business operations with the purpose and effect of fixing
prices as a risk-management strategy or hedge against adverse changes in the
prices of natural gas or oil (including without limitation commodity price
hedges, swaps, caps, floors, collars and similar agreements designed to protect
the Borrower or such Subsidiary against

--------------------------------------------------------------------------------




fluctuations in commodity prices or any option with respect to any such
transaction) and not intended primarily as a borrowing of funds, provided that
all times: (1) no such contract fixes a price for a term of more than sixty
(60) months without the prior written consent of the Required Banks; (2) the
aggregate monthly production covered by all such contracts (considered both
individually and in the aggregate) by the Borrower and all its Subsidiaries
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to the Agent) for any single month during the
next six (6) month period (on a rolling basis) does not exceed (x) for oil, one
hundred (100%) percent of the Borrower's aggregate Existing Production (as
defined below) of oil sold for the immediately preceding month, and (y) for gas,
one hundred (100%) of Borrower's aggregate Existing Production of gas sold for
the immediately preceding month; (3) the aggregate production covered by all
such contracts (considered both individually and in the aggregate) by the
Borrower and all its Subsidiaries does not in the aggregate exceed (x) for oil,
eighty five (85%) percent of the Borrower's aggregate Projected Production (as
defined below) of oil anticipated to be sold in the ordinary course of the
Borrower's business for the time period(s) covered by such contracts, and (y),
for gas, eighty five (85%) percent of the Borrower's aggregate Projected
Production of gas anticipated to be sold in the ordinary course of the
Borrower's business for the time period(s) covered by such contracts; (4) no
such contract requires the Borrower or such Subsidiary to put up money, assets,
letters of credit or other security against the event of its nonperformance
prior to actual default by the Borrower or such Subsidiary in performing its
obligations thereunder, other than deposits made by the Borrower and its
Subsidiaries to satisfy minimum margin requirements in an aggregate amount by
the Borrower and all its Subsidiaries not to exceed twenty million
($20,000,000.00) dollars outstanding at any time; and (5) each such contract
shall be either with any Bank or an Affiliate of any Bank (without restriction
as to rating), or with a counterparty who (or have a guarantor of the obligation
of the counterparty who), at the time the contract is made, has long-term
obligations rated AA or Aa2 or better, respectively, by Standard & Poor's
Corporation or Moody's Investors Services, Inc. (or a successor credit rating
agency. As used herein, the term "Existing Production" means the actual
production of oil or gas (measured by volume unit or BTU equivalent, not sales
price), as applicable, sold in the ordinary course of the Borrower's business
for a particular month from properties and interests owned by the Borrower which
are Collateral and which have attributable to them proved developed oil or gas
reserves as reflected in the most recent engineering report delivered pursuant
to Subsection 5.2(c), after deducting production from any properties or
interests sold that had been included in such report and after adding actual
production from any properties or interests owned by the Borrower which have
become Collateral and have not been reflected in such report that are reflected
in a separate or supplemental report meeting requirements of such Subsection
5.2(c) or otherwise satisfactory to the Agent. As used herein, the term
"Projected Production" means the projected production of oil or gas (measured by
volume unit or BTU equivalent, not sales price), as applicable, for the term of
the contracts or a particular month, as applicable, from properties and
interests owned by the Borrower which are Collateral and which have attributable
to them proved developed producing oil or gas reserves as reflected in the most
recent engineering report delivered pursuant to Subsection 5.2(c), after
deducting projected production from any properties or interests sold or under
contract for sale that had been included in such report and after adding
projected production from any properties or interests owned by the Borrower
which have become Collateral and had not been reflected in such report that are
reflected in a separate or supplemental report meeting requirements of such
Subsection 5.2(c) and otherwise satisfactory to the Agent.

        "Permitted Currency Hedge" shall mean any forward contract, futures
contract, swap, option or other financial agreement or arrangement (including
without limitation caps, floors, collars, puts and similar agreements or any
option with respect to any such transaction) relating to, or the value of which
is dependent upon, currency exchange rates, entered into by the Borrower or any

--------------------------------------------------------------------------------




Subsidiary with one or more financial institutions or one or more futures
exchanges in the ordinary course of business and not for purposes of speculation
and not intended primarily as a borrowing of funds, and which are designed to
protect the Borrower or any Subsidiary against fluctuations in currency exchange
rates, provided that each such contract shall be either with any Bank or any
Affiliate of any Bank (without restriction as to rating), or with a counterparty
who (or have a guarantor of the obligation of the counterparty who), at the time
the contract is made, has long-term obligations rated AA or Aa2 or better,
respectively, by Standard & Poor's Corporation or Moody's Investors
Services, Inc. (or a successor credit rating agency).

        "Permitted Hedge Obligations" shall mean any and all obligations and
liabilities of the Borrower and its Subsidiaries under, collectively, all
Permitted Commodity Hedges, all Permitted Currency Hedges and all Permitted
Interest Hedges. "Permitted Interest Hedge" shall mean any forward contract,
futures contract, swap, option or other financial agreement or arrangement
(including without limitation caps, floors, collars, puts and similar agreements
or any option with respect to any such transaction) relating to, or the value of
which is dependent upon, interest rates, entered into by the Borrower with one
or more financial institutions or one or more futures exchanges in the ordinary
course of business with the purpose and effect of hedging interest rates on a
principal amount of the Borrower's Debt that is accruing interest at a variable
rate and not for purposes of speculation and not intended primarily as a
borrowing of funds, and which are designed to protect the Borrower against
fluctuations in interest rates with respect to Debt, provided that at all times:
(1) the aggregate notional amount of such contracts never exceeds one hundred
(100%) percent of the anticipated outstanding principal balance of the Debt of
the Borrower to be hedged by such contracts or an average of such principal
balances calculated using a generally accepted method of matching interest swap
contracts to declining principal balances; (2) the floating rate index of each
such contract generally matches the index used to determine the floating rates
of interest on the corresponding Debt of the Borrower to be hedged by such
contract; and (3) each such contract shall be either with any Bank or any
Affiliate of any Bank (without restriction as to rating), or with a counterparty
who (or have a guarantor of the obligation of the counterparty who), at the time
the contract is made, has long-term obligations rated AA or Aa2 or better,
respectively, by Standard & Poors Corporation or Moody's Investors
Services, Inc. (or a successor credit rating agency).

        "Person" shall mean any individual, corporation, limited liability
company, partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.

        "Plan" shall mean any plan subject to Title IV of ERISA and maintained
by the Borrower, or any such plan to which the Borrower is required to
contribute on behalf of its employees.

        "Prime Rate" shall mean, at any particular date, (i) the prime or base
rate of interest as reflected in The Wall Street Journal (or if such rate is not
published or is no longer available, such other similar index reasonably
satisfactory to the Agent and the Required Banks) from time to time ("WSJ
Prime"), plus (ii) the Applicable Prime Rate Margin (as defined below). Without
notice to the Borrower or other Person, the Prime Rate shall change
automatically from time to time as and in the amount by which said WSJ Prime
shall fluctuate, with each such change in the Prime Rate to be effective as of
the date of each change in such WSJ Prime. WSJ Prime is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer by the Agent or any Bank (or by such institutions comprising said
index). The "Applicable Prime Rate Margin" shall mean the following per annum
interest rate from time to

--------------------------------------------------------------------------------




time, determined for any fiscal quarter by reference to the Percentage
Outstanding during the immediately prior fiscal quarter, in accordance with the
following schedule:

Percentage Outstanding


--------------------------------------------------------------------------------

  Applicable Prime Rate Margin

--------------------------------------------------------------------------------

less than 1/3   0.00%  1/3 - 2/3   0.00% more than 2/3   0.25%

        The Applicable Prime Rate Margin shall remain fixed during each fiscal
quarter of Borrower's fiscal year, determined on the first day of each fiscal
quarter depending upon the Percentage Outstanding for the immediately prior
quarter. (During the initial period from and after the Closing Date continuing
through the first full fiscal quarter of this Agreement ending June 30, 2002,
the Applicable Prime Rate Margin shall be set based on the applicable Percentage
Outstanding under (in whole or in part, as applicable) the Prior Credit
Agreement.) The Prime Rate shall be adjustable on a daily basis to reflect any
changes in WSJ Prime, and further adjusted on a quarterly basis on the first day
of each quarter to reflect any changes in the Applicable Prime Rate Margin.

        "Primero Corp" shall mean Primero Gas Marketing Company, a Colorado
corporation.

        "Primero LLC" shall mean Primero Gas Company, LLC, a Colorado limited
liability company.

        "Prior Credit Agreement" shall have the meaning provided in the
Preliminary Statement of this Agreement.

        "Required Banks" shall mean Banks in the aggregate holding at least
sixty-six and two-thirds (662/3%) percent of the aggregate unpaid principal
amount of the Notes (or if no Advances are outstanding then 662/3% of the
aggregate Commitments).

        "Restricted Payment" shall mean, as to any Person, any dividend or other
distribution by such Person (whether in cash, securities or other payment) with
respect to any shares of any class of equity securities of such Person, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares or any option,
warrant or other right to acquire any such shares.

        "Secured Hedge Agreements" shall mean all Hedging Agreements, whether
now in existence or hereafter arising, which establish Secured Hedge Obligations
by the Borrower or any Subsidiary in favor of a Secured Hedge Provider.

        "Secured Hedge Obligations" shall mean any Permitted Hedge Obligations
of the Borrower or any Subsidiary owing to any one or more of the (present and
future) Secured Hedge Providers, and includes the due performance and compliance
by the Borrower or any Subsidiary with all the terms, conditions and agreements
contained in the Secured Hedge Agreement pertaining thereto.

        "Secured Hedge Provider" shall mean any one or more of the (present and
future) Banks under this Agreement, or any Affiliate of such Bank which is a
party to one or more Secured Hedge Agreements with the Borrower or any
Subsidiary, so long as any such Bank is a "Bank" under this Agreement at the
time such Secured Hedge Obligation is entered into with such Bank or Affiliate
of such Bank (even if such Bank subsequently ceases to be a "Bank" under this
Agreement for any reason).

        "Secured Liabilities" shall mean collectively the Indebtedness and the
Secured Hedge Obligations.

--------------------------------------------------------------------------------




        "Secured Parties" shall mean the Agent, the Banks and the Secured Hedge
Providers.

        "Shared Collateral" shall have the meaning provided in Section 3.4.

        "Subsidiaries" shall mean at any date with respect to the Borrower
(i) all the corporations of which the Borrower at such date, directly or
indirectly, owns fifty (50%) percent or more of the outstanding capital stock
(excluding directors' qualifying shares), and (ii) all the partnerships, limited
liability companies or other Persons of which the Borrower at such date,
directly or indirectly, owns fifty (50%) percent or more of the outstanding
partnership, membership or other ownership or voting interest.

        Section 1.3    Accounting Terms.    Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP on a basis
consistent (except for changes in accounting principles or practice approved by
independent public accountants for the Borrower) with the most recent audited
financial statements of the Borrower.


ARTICLE 2

THE CREDIT


        Section 2.1    Line of Credit (including Standby Letters of
Credit.    (a)  Line. Subject to and upon the terms and conditions contained in
this Agreement, and relying on the representations and warranties contained in
this Agreement, each Bank, severally, agrees to make a revolving line of credit
available to the Borrower in the maximum aggregate principal amount equal to
such Bank's Commitment set forth in Schedule 1 hereto. The aggregate amount of
all Advances, plus the undisbursed amount of all standby letters of credit
permitted to be issued under Subsection 2.1(c) hereof, cannot exceed the
Commitment Limit. The line of credit is represented by the Notes in the
aggregate principal amount of the Amount, and individually in the principal
amount of each Bank's commitment, payable to the order of the Banks. Principal
and all accrued and unpaid interest on the line of credit shall be payable in
full at maturity on the Maturity Date, after which no further Advances will be
made.

        (b)    Interest.    The interest rate applicable to each Loan Advance
beginning on the date such Advance is made shall be either (i) the Prime Rate,
adjusted daily, or (ii) the LIBO Rate, adjusted on the first day of each LIBO
Rate Interest Period and remaining fixed for the duration of the LIBO Rate
Interest Period, selected at the Borrower's option by written notice to Agent in
accordance with the terms hereof. Effective on the first day following the end
of any LIBO Rate Interest Period, the Borrower may from time to time change the
interest rate which is to apply to the Advances or a portion thereof (including
any yet to be made Advance which is made on the effective date of the interest
rate change) by notifying the Agent of the Borrower's desire to change the
interest rate not less than three (3) Business Days prior to the date on which
such change shall be effective. No more than four (4) LIBO Rate tranches and one
Prime Rate tranche (all Prime Rate Advances constituting one tranche) shall be
permitted for the Loan at any one time. In the absence of any timely specific
interest rate election by the Borrower (as provided above in this Subsection
2.1(b) and in the definition of LIBO Rate), unless otherwise agreed by the Agent
and all the Banks, an Advance (if outstanding as a LIBO Rate Advance) will be
automatically converted into a Prime Rate Advance on the last day of the then
current Interest Period for such Advance or (if not then outstanding) an Advance
shall bear interest at the Prime Rate. The Borrower further will comply with the
provisions of Addendum I hereto, relating to the LIBO Rate, which is an integral
part of this Agreement. Interest shall be payable (x) on Advances bearing
interest at the Prime Rate monthly in arrears on the last day of each month, and
(y) on LIBO Rate Advances on the last day of each applicable Interest Period for
each LIBO Rate Advance. Payments may be debited from the Borrower's accounts at
the Agent as provided in this Agreement. Interest on (i) Prime Rate Advances
shall be calculated on the basis of a 365 or

--------------------------------------------------------------------------------


366-day year (as the case may be) and the actual number of days elapsed, and
(ii) LIBO Rate Advances shall be calculated on the basis of a 360-day year (that
is, by applying the ratio of the annual interest rate over a year of 360 days,
times the outstanding principal balance, times the actual number of days the
principal balance is outstanding).

--------------------------------------------------------------------------------



        (c)    Letters of Credit.    As a portion of the line of credit
availability up to the Letter of Credit Sublimit (and subject to the Borrowing
Base and the other terms and conditions contained in this Agreement), the
Issuing Bank will issue standby letters of credit for the account of the
Borrower (including for the commercial needs of any one or more of the
Borrower's wholly-owned Subsidiaries from time to time in existence, including
without limitation Evergreen Operating Corporation and Primero Corp, so long as
such entity is wholly-owned directly or indirectly) from time to time. The
expiration of such letters of credit shall be on a Business Day not later than
one year after issuance, and further shall not extend beyond the Maturity Date
of the line of credit. The expiration date of a letter of credit may not be
extended on or after the Maturity Date and no letter of credit may be renewed,
replaced or increased on or after the Maturity Date. The Borrower shall pay to
the Agent, for disbursement in accordance with Subsection 9.1(a), a fee for each
standby letter of credit in advance on the issuance date at the applicable per
annum rate in accordance with the schedule set forth below on the face amount of
the letter of credit for the period from the date of issuance to the expiration
date. The fee for each letter of credit shall be determined based on the sum of
the aggregate undisbursed amount of all standby letters of credit then
outstanding plus the face amount of the subject letter of credit being issued,
in accordance with the following schedule:

Aggregate Dollar Amount


--------------------------------------------------------------------------------

  Fee Rate

--------------------------------------------------------------------------------

  less than $10,000,000.00   0.875 % $10,000,000.00 - $20,000,000.00   1.000 %
more than $20,000,000.00   1.125 %

The Borrower also shall pay to the Agent, for the account solely of the Issuing
Bank, additional amounts customarily charged by the Issuing Bank for the
issuance and processing of letters of credit. Each letter of credit shall be
issued not later than the close of the Issuing Bank's business (Central Time) on
the third (3rd) Business Day after receipt (including by facsimile pursuant to
Section 10.1 hereof) by the Issuing Bank of the Borrower's written application
in substantially the form of the Issuing Bank's then standard Application for
Irrevocable Standby Letter of Credit and Letter of Credit Agreement, executed by
the Borrower (by any one of the persons designated by the Borrower in writing to
the Agent in accordance with the terms of Subsection 2.1(d) below). Such
application and agreement shall be Collateral Documents under this Agreement,
supplemental to and not in replacement of this Agreement and the other
Collateral Documents, provided that in the event of a conflict between such
application and agreement and this Agreement then this Agreement shall prevail
(even if such application or agreement is executed later). In the event such
written application is telecopied to the Issuing Bank, the Issuing Bank may but
need not confirm such application before acting thereupon. The Issuing Bank may
rely fully and completely upon the authority of the signatory of such written
application and the contents thereof unless such authority is terminated by
written notice to the Issuing Bank, and any such termination of authority shall
be effective only prospectively. Such letters of credit will be documented on
the Issuing Bank's standard forms. No letter of credit will be issued (x) if the
face amount thereof plus the aggregate undisbursed amount of all standby letters
of credit then outstanding would exceed the Letter of Credit Sublimit, or (y) if
the face amount thereof plus the aggregate of all Advances then outstanding plus
the aggregate undisbursed amount of all standby letters of credit then
outstanding would exceed the Commitment Limit. Payment by the Issuing Bank of a
draw on a standby letter of credit, if not reimbursed in full on the same day by
the Borrower, automatically (notwithstanding the limitation in Subsection 2.1(a)
above) shall be an Advance as a part of the Loan bearing interest from the date
of such draw at the Prime Rate. Upon its issuance of any such letter of credit,
the Issuing Bank shall promptly notify each other Bank of such issuance.
Immediately upon the issuance by the Issuing Bank of any letter of credit, the
Issuing Bank shall be deemed to have sold and transferred to each other Bank and
each such other Bank shall be deemed irrevocably and unconditionally to have
purchased and received from the Issuing Bank, without recourse or warranty, an
undivided interest and participation in such letter of credit, each drawing

--------------------------------------------------------------------------------


made thereunder and the obligations of the Borrower under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto. The
amount of such other Bank's participation shall be such other Bank's prorata
portion (i.e., such Bank's Commitment as compared to the aggregate of the
Commitments).

        In the event that the Issuing Bank makes any payment under any letter of
credit and the Borrower shall not have reimbursed such amount in full to the
Issuing Bank on the date of such payment, the Issuing Bank shall promptly notify
the Agent, which shall promptly notify each other Bank of such failure, and each
other Bank shall promptly and unconditionally pay to the Issuing Bank the amount
of such other Bank's prorata portion (i.e., such Bank's Commitment as compared
to the aggregate of the Commitments) of such unreimbursed payment in immediately
available funds. If the Agent so notifies, prior to 11:00 a.m. (Central Time) on
any Business Day, each Bank shall make such payment on such Business Day. The
failure or refusal by any Bank to make reimbursement to the Issuing Bank at the
aforesaid time and place in the amount of its portion of such reimbursement
shall not relieve any other Bank from its several obligation hereunder to make
reimbursement to the Issuing Bank in the amount of such other Bank's portion of
such requested reimbursement (but no Bank shall be responsible for the failure
of any Bank to make reimbursement to the Issuing Bank of such other Bank's
portion of such requested reimbursement). If any Bank makes reimbursement to the
Issuing Bank of such amount on a date after the aforesaid date for
reimbursement, such Bank shall pay to the Issuing Bank on demand an amount
computed on the basis set forth in Subsection 2.1(f) below (substituting such
reimbursement due date for the Advance Date), which Subsection 2.1(f) shall be
fully applicable to such failure.

        The obligations of the other Banks to make reimbursement payments to the
Issuing Bank with respect to letters of credit issued by it shall be irrevocable
and not subject to any qualification or exception whatsoever. In determining
whether to pay under any letter of credit, the Issuing Bank shall have no
obligation relative to the other Banks other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered and that they appear to comply on their face with the requirements of
such letter of credit. Any action taken or omitted to be taken by the Issuing
Bank under or in connection with any letter of credit if taken or omitted in the
absence of gross negligence or willful misconduct shall not create for the
Issuing Bank any resulting liability to the Borrower or any Bank.

        Letters of credit issued under the Prior Credit Agreement and still
outstanding on the Closing Date shall hereafter be counted under and governed by
this Agreement.

        (d)    Requests.    The Banks will make Advances to the Borrower from
time to time on any Business Day in such amounts as the Borrower may have timely
requested as provided in Subsection 2.1(e) up to the maximum amount provided in
Subsection 2.1(a) above, and the Borrower may make borrowings, repayments and
reborrowings in respect thereof. Requests for Advances must be made by the
Borrower in writing to the Agent, by either certified or registered mail or by
facsimile transmission in accordance with Section 10.1, the number of days
before the Business Day for the Advance as provided in Subsection 2.1(e). Such
request shall be fully authorized by the Borrower if made by any one of the
persons hereby designated by the Borrower as an authorized person: (i) the
President and CEO of Borrower, or (ii) the Vice President and CFO of the
Borrower, or (iii) any other officer of the Borrower designated by the President
in writing to the Agent in accordance with resolutions of the Board of Directors
of the Borrower certified to the Agent. The Agent and the Banks may rely fully
and completely upon the authority of the signatory of such request unless such
authority is terminated by written notice to Agent, and any such termination
shall be effective only prospectively. The credit advice resulting from the
deposit of the proceeds of any disbursement in the Borrower's account with the
Agent or the Agent's copy of any cashier's check representing all or any part of
the proceeds of the disbursement shall be deemed prima facie evidence of the
Borrower's Indebtedness to the Banks on the line of credit.

--------------------------------------------------------------------------------


        (e)    Timing.    Requests for Advances at the Prime Rate shall be made
on written notice from the Borrower to the Agent, received by the Agent no later
than 10:00 a.m. (Central Time) on the Business Day of such Prime Rate Advance
specifying the amount thereof. Request for Advances at the LIBO Rate shall be
made on written notice from the Borrower to the Agent received by the Agent no
later than 11:00 a.m. (Central Time) on the third (3rd) Business Day before such
LIBO Rate Advance, specifying the amount thereof (including the amount of each
Tranche, if more than one) and the LIBO Interest Period (or interest Periods, if
more than one tranche). Each such written notice by the Borrower shall be
irrevocable by the Borrower. The request for any Advance shall constitute a
certification by the Borrower that all of the representations and warranties
contained in Article 4 (other than those representations and warranties, if any,
that are, by their specific terms, limited in application to a specific date)
are true and correct as of the date of such request and also as of the date of
the Advance. The Agent shall promptly give each Bank notice of such proposed
Advance.

        (f)    Funding.    Not later than 12:00 noon (Central Time) on the date
of any Advance, each of the Banks shall make available to the Agent, in
immediately available funds, the amount of such Bank's prorata portion (i.e.,
the percentage of its Commitment as compared to the aggregate of the
Commitments) of the amount of the requested Advance. Upon receipt from each Bank
of such amount, and upon fulfillment of the applicable conditions set forth in
this Agreement in Article 7, the Agent (on behalf of the Banks) will make
available to the Borrower the aggregate amount of such Advance in accordance
with the further terms of this Section 2.1. The failure or refusal of any Bank
to make available to the Agent at the aforesaid time and place on any date of an
Advance the amount of its portion of the requested Advance shall not relieve any
other Bank from its several obligation hereunder to make available to the Agent
the amount of such other Bank's portion of any requested Advance (but no Bank
shall be responsible for the failure of any Bank to make available to the Agent
such other Bank's portion of any requested Advance).

        The Agent may, unless notified to the contrary by any Bank prior to the
date of an Advance, assume that each Bank has made available to the Agent on
such date of the applicable Advance the amount of each Bank's portion of the
Advance to be made on such date, and the Agent shall, in reliance upon such
assumption, make available to Borrower a corresponding amount. If any Bank makes
available to the Agent such amount on a date after the date of the applicable
Advance, such Bank shall pay to the Agent on demand an amount equal to the
product of (i) the average computed for the period referred to in clause (iii)
below, of the weighted average interest rate paid by the Agent for federal funds
acquired by the Agent during each day included in such period, times (ii)  the
amount of such Bank's portion of such Advance, times (iii) a fraction, the
numerator of which is the number of days that elapse from and including such
date of the Advance to the date on which the amount of such Bank's portion of
such Advance shall become immediately available to the Agent, and the
denominator of which is 365; provided, that if such Bank has not paid to the
Agent such Bank's portion of the Advance by 12:00 noon (Central Time) on the
third (3rd) Business Day after the Advance was made to the Borrower, then the
interest rate in clause (i) above shall be the Prime Rate (adjusted daily) from
and after such 2nd Business Day after the Advance was made until and including
the date such Bank makes available to the Agent such Bank's portion of the
Advance; provided, further, that if such Bank has not paid to the Agent such
Bank's portion of the Advance by 12:00 noon (Central Time) on the fifteenth
(15th) Business Day after the Advance was made to Borrower, then the interest
rate in clause (i) above shall be the Prime Rate (adjusted daily) plus three
(3.0%) percent per annum from and after such 15th Business Day after the Advance
was made until and including the date such Bank makes available to the Agent
such Bank's portion of the Advance. A statement of the Agent submitted to each
Bank with respect to any amounts owing under this paragraph shall be prima facie
evidence of the amount due and owing to the Agent by such Bank. If any Bank
fails to pay to Agent its portion of any Advance within thirty (30) days after
an Advance or if any Bank twice fails to timely make its portion of Advances to
be made to the Borrower available to the Agent before 12:00 noon (Central Time)
on the dates Advances are made to the Borrower (counting failures in
reimbursement under

--------------------------------------------------------------------------------


Subsection 2.1(c) as a failure hereunder), then, if requested to do so by the
Borrower or any other Bank or the Agent, such Bank shall sell all of its
interests, rights and obligations under this Agreement (including all of its
Commitment and its portion of the Loan at the time owing to it) and the Note
held by it to another Bank or bank under Section 9.6 hereof.

        Not later than 3:00 p.m. (Central Time) on the date properly and timely
requested for the Advance and upon fulfillment of the applicable conditions set
forth in Article 7 of this Agreement, the Agent will make such Advance available
to the Borrower in same day funds in the checking account maintained by the
Borrower with the Agent and the credit advice resulting therefrom shall be
mailed by the Agent to the Borrower.

        (g)    Minimum.    Notwithstanding anything in this Agreement to the
contrary, the aggregate principal amount of all LIBO Rate Advances having the
same Interest Period shall be at least equal to $1,000,000.00; and if any LIBO
Rate tranche would otherwise be in a lesser principal amount for any period,
such tranche shall bear interest at the Prime Rate during such period.

        Section 2.2    Business Days.    If the date for any payment, prepayment
or fee payment hereunder falls on a day which is not a Business Day, then for
all purposes of this Agreement (unless otherwise provided herein) the same shall
be deemed to have fallen on the next following Business Day, and such extension
of time shall in such case be included in the computation of payments of
interest.

        Section 2.3    Payments.    The Borrower shall make each payment
hereunder and under the Notes and any Collateral Documents (whether principal,
interest, prepayment, fee or other payment) in lawful money of the United States
of America in same day funds to the Agent at its main office in New Orleans,
Louisiana not later than 11:00 a.m. (Central Time) on the day when due, or such
other place in the United States as designated in writing by the Agent. The
Agent shall promptly send to each Bank by federal wire transfer its respective
proportionate share of all amounts to which the Banks are entitled in accordance
with Subsection 9.1(a). The Borrower hereby authorizes the Agent to charge from
time to time against the Borrower's accounts with the Agent any amount so due.
At the time of making each payment hereunder or under the Note, the Borrower
shall specify to the Agent the Advances or other amounts payable by the Borrower
hereunder to which such payment is to be applied. In the event the Borrower
fails to so specify, or if an Event of Default has occurred and is continuing,
the Agent may apply such payment as it may elect in its sole discretion (but in
accordance with Section 2.9).

        Section 2.4    Prepayment.    (a)    Voluntary.    The Borrower may
prepay the Loan in full or in part at any time without payment of premium or
penalty; provided, however, that (i) the Borrower shall give the Agent notice of
each such prepayment of all or any portion of a LIBO Rate Advance no less than
three (3) Business Days prior to prepayment, (ii) any LIBO Rate Advance may be
prepaid only on the last day of the Interest Period for such LIBO Rate Advance,
(iii) the Borrower shall give the Agent notice of each such prepayment of all or
any portion of a Prime Rate Advance no less than one (1) Business Day prior to
prepayment, (iv) the Borrower shall pay all accrued and unpaid interest on the
amounts prepaid, and (v) no such prepayment shall serve to postpone the
repayment when due of any other Indebtedness. Each such notice of a prepayment
under this Section shall be irrevocable in the amounts specified in each such
notice shall be due and payable on the date specified. Upon receipt of such
notice, the Agent shall promptly notify each Bank thereof. Each partial
prepayment shall be in an aggregate principal amount of (x) $2,000,000.00 or an
integral multiple of $1,000,000.00 in excess thereof or (y) if the outstanding
principal balance of the Loan is less than the minimum amount set forth in the
preceding clause (i) of this sentence, then such lesser outstanding principal
balance, as the case may be.

        (b)    Mandatory.    The Agent shall notify the Borrower of the result
of each Borrowing Base redetermination by the Agent at least fifteen (15) days
before such redetermined amount is to become effective. If at any time the
outstanding principal balance of the Advances plus the aggregate

--------------------------------------------------------------------------------


undisbursed amount of all outstanding standby letters of credit under
Subsection 2.1(c) shall exceed the Borrowing Base as established in the then
effective Borrowing Base schedule, then within thirty (30) days after such
excess occurs the Borrower shall (x) prepay the Advances (together with accrued
interest on the amount to be prepaid to the date of payment) in an amount
sufficient to reduce the Advances plus the aggregate undisbursed amount of all
outstanding standby letters of credit to the Borrowing Base, and/or (y) execute,
deliver and record such additional Collateral Documents pursuant to
Section 3.1(iii) sufficient to induce the Agent and the Banks to make an
increased redetermination of the Borrowing Base to an amount not less than the
outstanding principal balance of the Advances plus the aggregate undisbursed
amount of all outstanding standby letters of credit.

        Section 2.5    Fees.    (a) The Borrower shall pay to the Agent, for
disbursement in accordance with Subsection 9.1(a) hereof to the Banks, an unused
facility fee quarterly in arrears on the first day of each calendar quarter
(each January 1, April 1, July 1 and October 1 and, if different, on the
Maturity Date for the period after the end of the previous quarter, and
including from the Closing Date through the first date of the succeeding
calendar quarter), in an amount equal to the Applicable Fee Margin per annum on
(x) the Commitment Limit less (y) the average of the daily outstanding principal
balance of the Advances under the Notes plus the face amount of all standby
letters of credit outstanding during such quarter (or lesser time period, as
applicable).

        (b)  The Borrower shall pay to the Agent, for disbursement in accordance
with Subsection 9.1(a) hereof to the Banks, on the Closing Date a nonrefundable
loan commitment/origination fee equal to $500,000.00 (0.25% of the Amount of
$200,000,000.00).

        (c)  The Borrower shall pay to the agents named in the first paragraph
of this Agreement, for their own respective account, such fees as are agreed to
in a separate agreement between the Borrower and such agents with respect to
such agents' services provided hereunder and in connection herewith.

        (d)  The Borrower agrees to reimburse the Agent quarterly in arrears on
the last day of each quarter for the Agent's actual costs incurred during that
quarter for the Agent's compliance with its environmental verification process
in obtaining status reports or similar information from governmental agencies.

        Section 2.6    Use of Proceeds.    The Borrower shall use the proceeds
of the Loan solely for the acquisition and development of its oil and gas
properties and other corporate needs including working capital and the issuance
of letters of credit.

        Section 2.7    Additional Regulatory Costs.    If any governmental
authority, central bank, or other comparable authority shall at any time impose,
modify or deem applicable any reserve (including without limitation any imposed
by the Board of Governors of the Federal Reserve System), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Agent or any Bank, or shall impose on the Agent or any
Bank any other condition affecting an Advance or the obligation of the Agent or
any Bank to make an Advance; and the result of any of the foregoing is to
increase the cost to the Agent or such Bank of making or maintaining the
Advances to the Borrower, or to reduce the amount of any sum received or
receivable by the Agent or any Bank under this Agreement or under the Notes by
an amount deemed by the Agent or any Bank to be material, then, within sixty
(60) days after demand by the Agent or such Bank, the Borrower shall pay to the
Agent or such Bank, for the account of the Agent or such Bank, such additional
amount or amounts as will compensate the Agent or such Bank for such increased
cost or reduction. The Agent or such Bank will promptly notify the Borrower of
any event of which it has knowledge, occurring after the date hereof, which will
entitle the Agent or such Bank to compensation pursuant to this Section. A
certificate of the Agent or such Bank claiming compensation under this Section
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error.

--------------------------------------------------------------------------------


        Section 2.8    Default Rate.    Anything in the Notes or in any other
agreement, document or instrument to the contrary notwithstanding, effective
upon an Event of Default or upon the Maturity Date, the Agent and the Required
Banks shall have the right to prospectively increase the interest rate under the
Notes to the Default Rate until the Notes are paid in full. Upon the
acceleration of the principal amount of the Indebtedness represented by the
Notes, the accelerated principal balance of the Loan shall bear interest from
the date of acceleration up to the date of actual payments (as well after as
before Judgment) at the Default Rate. All such interest at the Default Rate
shall be payable upon demand.

        Section 2.9    Application of Payments to Indebtedness.    Payments made
under this Agreement, the Notes or the Collateral Documents, whether made when
due or after foreclosure on Collateral, for application to the Indebtedness
shall be applied to the Indebtedness as follows:

          (i)  To the Agent, with respect to fees and expenses accrued and
outstanding (including without limitation reasonable attorneys' fees and
expenses);

        (ii)  To the Banks, ratably according to their Commitments, with respect
to fees, expenses and late charges accrued and outstanding;

        (iii)  To the Banks, ratably according to their Commitments, with
respect to interest accrued and outstanding; and

        (iv)  To the Banks, ratably according to their Commitments, with respect
to principal amounts of the Loan due and payable.

        Payments made pursuant to realization under the Collateral Documents are
also subject to the Section 3.4.

        Section 2.10    Sharing of Payments among Banks.    If any Bank, whether
by setoff or otherwise, has payment made to it upon its portion of the Loan,
other than pursuant to Section 2.7 or Addendum 1, in a greater proportion than
that received by any other Bank, such Bank agrees, promptly upon demand, to
purchase a portion of the Loan held by the other Banks so that after such
purchase each Bank will hold its ratable proportion of the Loan. If any Bank,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Indebtedness or such
amounts which may be subject to setoff, such Bank agrees, promptly upon demand,
to take such action necessary such that all Banks share in the benefits of such
Collateral ratable in proportion to their Commitment. In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustment
shall be made. However, nothing in this Section 2.10 is intended, or shall be
construed, to amend the provisions of or alter the application of Section 3.4.

        Section 2.11    Telephonic or Electronic Notice to Agent.    Without in
any way limiting the obligation of the Borrower to confirm in writing any
telephonic notice of borrowing or interest rate changes or the like given to the
Agent, the Agent may act without liability upon the basis of telephonic notice
of such request believed by the Agent in good faith to be from an authorized
officer of the Borrower prior to receipt of written confirmation. In each such
case, the Agent's records with regard to any such telephone notice shall be
presumptively correct, absent manifest error. The Borrower may transmit notices
of borrowing or letter of credit requests or the like by electronic
communication, if arrangements for doing so have been approved by the Agent or
the Issuing Bank, as applicable.

--------------------------------------------------------------------------------



ARTICLE 3

SECURITY FOR THE OBLIGATIONS


        Section 3.1    Security.    (a) The Loan shall be primarily secured by
the following:

          (i)  Third Amended and Restated Mortgage, Deed of Trust, Assignment
and Security Agreement and Financing Statement, as amended, modified and
supplemented from time to time executed by the Borrower, granting a first
priority mortgage, security interest and assignment of production in various
Colorado oil and gas properties in favor of Agent, for the ratable benefit of
the Secured Parties.

        (ii)  UCC-1 Financing Statements executed by the Borrower filed in the
State of Colorado.

        (iii)  Additional properties of the Borrower acceptable to Agent and
covered by Title Opinions in favor of Agent may be added to the Collateral and
the Borrowing Base during the term of this Agreement pursuant to mortgages and
other collateral documents in form and substance acceptable to Agent. The
Borrower acknowledges that any such new properties to be added to the Borrowing
Base (x) may be valued by Agent and the Banks on each institution's then
collateral value-to-loan value basis, and (y) require environmental reports.

        (iv)  Additional properties of the Borrower or Subsidiaries required to
be added to the Collateral during the term of this Agreement pursuant to
Section 3.3.

        (v)  Mortgage, Deed of Trust and Security Agreement and Financing
Statement executed by Primero LLC, granting a first priority mortgage and
security interest in Primero LLC's fixed assets, including without limitation
the gathering system and compression equipment.

        (vi)  Security Agreement executed by Primero Corp, granting a first
priority security interest in certain of its assets, including without
limitation all gas sales and gas transportation contracts.

      (vii)  Security Agreement executed by EWS, granting a first priority
security interest in certain of its assets.

      (viii)  UCC-1 Financing Statements executed by the Grantors (on the
Closing Date, Primero Corp, Primero LLC, and EWS) filed in the State of
Colorado.

        (ix)  Pledge Agreement executed by the Borrower, having a first priority
security interest in the Borrower's membership interest in Lorencito.

        (x)  Pledge Agreement executed by Primero Corp, granting a first
priority security interest in Primero Corp's membership interest in Long Canyon.

        (xi)  UCC-1 Financing Statements executed by Borrower and Primero Corp
covering such membership interests filed in the State of Colorado.

      (xii)  Guaranty Agreements executed by the Guarantors, including without
limitation under Section 5.20.

        (b)  The Borrower confirms that the Collateral Documents secure all of
the Indebtedness to the Agent and to each of the Banks. The Borrower, the Agent
and the Banks acknowledge that the Collateral Documents described in
Section 3.1(a)(i) and (ii) above secure both such Indebtedness and the Secured
Hedge Obligations, and acknowledge and agree that whether or not the other
Collateral Documents will or will not secure the Secured Hedge Obligations shall
be determined from time to time by all (100%) of the Banks as provided in
Section 3.4. The Banks confirm the application of Section 3.4 to govern the
Collateral Documents, the Indebtedness and the Secured Hedge Obligations.

        Section 3.2    Confirmation.    The Borrower hereby reaffirms its
original intention as stated in the Collateral Documents executed prior to the
Closing Date that said existing Collateral Documents secure the Indebtedness as
extended and renewed from time to time, including without limitation this

--------------------------------------------------------------------------------


Agreement and the Notes executed by the Borrower pursuant to this Agreement. The
Borrower confirms and agrees that said existing Collateral Documents securing
the Indebtedness, this Agreement and the Notes include without limitation the
documents described in Section 3.1(a)(i) and (ii) above. The Borrower hereby
ratifies and confirms in all respects the existing Collateral Documents executed
by it, which remain in full force and effect in accordance with all of their
terms, conditions and provisions in favor of the Agent, for the ratable benefit
of the Banks, and are hereby renewed and carried forward to secure the
Indebtedness under this Agreement.

--------------------------------------------------------------------------------



        Section 3.3    Acquisition Collateral.    (a) After each acquisition by
the Borrower or any Subsidiary of any interest in oil, gas and other mineral
properties (wherever located) involving an expenditure (in money or property)
the total amount of which (whether in one transaction or a series of related
transactions) either (x), when added to the total consideration paid by the
Borrower or any Subsidiary to or for the account of any Person in connection
with all such acquisitions during the six months immediately preceding such
acquisition date, exceeds twenty five million ($25,000,000.00) dollars, or
(y) when added to the total consideration paid by the Borrower and any
Subsidiary to or for the account of any Person in connection with all such
acquisitions during the period from the Closing Date through and including such
acquisition date, exceeds fifty million ($50,000,000.00) dollars, the Borrower
at its expense will promptly, and in no event later than ninety (90) days after
such acquisition, complete the execution and recordation of appropriate
Collateral Documents in favor of the Agent, for the ratable benefit of the
Secured Parties, and the submission of Title Opinions in favor of the Agent
reasonably acceptable to the Agent, covering all such acquired properties.

        (b)  In connection with and at the time of each redetermination of the
Borrowing Base, the Borrower at its expense will promptly, and in no event later
than ninety (90) days after such redetermination, complete the execution and
recordation of appropriate Collateral Documents in favor of the Agent, for the
ratable benefit of the Secured Parties, covering all rights of way, easements,
surface leases or other property rights utilized in the operation of the
pipeline and gathering systems which are material to the operation and sale of
the Collateral (including without limitation the production, transportation or
marketing of Collateral hydrocarbons). As part of the foregoing requirement, the
Borrower shall cause such rights of way and other interests to be recorded in
the appropriate land title records.

        (c)  In connection with and at the time of each redetermination of the
Borrowing Base, the Borrower at its expense will promptly, and in no event later
than ninety (90) days after such redetermination, (i) complete the execution and
recordation of appropriate Collateral Documents in favor of the Agent, for the
ratable benefit of the Secured Parties, covering any property included within
the Borrowing Base which is not already encumbered as Collateral, and
(ii) submit title opinions in favor of the Agent reasonably acceptable to the
Agent covering any wells within the Borrowing Base not previously covered by
accepted title opinions, provided that clause (ii) is subject to the exception
set forth in the following sentence. Upon the Borrower's request and
demonstration of good cause satisfactory to the Agent and the Required banks (in
their sole and absolute discretion, as part of the process of the Borrowing Base
redetermination), a portion of the property within the Borrowing Base may be
exempted from this covenant for acceptable title opinions. The continuing
justification for each such exemption shall be reconsidered as part of each
redetermination of the Borrowing Base. Nonetheless, the Borrower expressly
acknowledges that, as provided in the definition of the Borrowing Base, the
Agent may exclude, in its sole and absolute discretion, any property or portion
of production therefrom from the Borrowing Base, at any time, because title
information on, or the status of title to, such property is not reasonably
satisfactory to Agent, such property is not collateral, the Agent's lien or
security interest therein is not first and prior to all others, or such property
is not assignable.

        Section 3.4    Sharing among Secured Liabilities.    (a) The Agent and
the Banks hereby agree that upon the foreclosure, sale, set-off or other
realization against any of the Collateral which secures the Secured Liabilities
(and not securing by its terms just the Indebtedness) (the "Shared Collateral"),
the Secured Parties shall share in all of the proceeds of such Shared Collateral
on a pari passu basis, ratably according to the Secured Liabilities owing to
each Secured Party as specified in the following sentence. Proceeds from
realization against such Shared Collateral shall be applied by the Agent as
follows:

          (i)  To the Agent, with respect to fees and expenses accrued and
outstanding (including without limitation reasonable attorneys' fees and
expenses); and

--------------------------------------------------------------------------------

        (ii)  To the Secured Parties, ratably according to the Secured
Liabilities owing to the Secured Parties.

The Banks by unanimous consent may determine from time to time whether any, and
which portions, of the Collateral is to be Shared Collateral beyond the
Collateral described in Section 3.1(a)(i) and (ii).

        (b)  If any Secured Party has payment made to it of proceeds arising
from the foreclosure, sale, set-off or other realization on any of the Shared
Collateral pursuant to the remedies provided by the Collateral Documents in a
greater proportion than that received by any other Secured Party (except for the
Agent as specified in Subsection (a) above), such Secured Party shall (and each
Bank agrees to cause any of its Affiliates which are such a Secured Party to)
take such action as is necessary such that all Secured Parties shall share in
the benefits of such Shared Collateral ratably in proportion to the Secured
Liabilities owing to each Secured Party. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.
The foregoing sharing pertains solely to the realization against the Shared
Collateral and the proceeds therefrom, and is not a general sharing arrangement
regarding the Secured Hedge Providers and the Agent and the Banks for other
purposes (including without limitation payments by the Borrower and Subsidiaries
from the Borrower's and Subsidiaries' general funds, including funds derived
from the Shared Collateral or the other Collateral). The Agent and the Banks
shall have the right to receive, and the Borrower and Subsidiaries shall have
the right and obligation to pay, all amounts owing as part of the Indebtedness
to be paid by the Borrower and Subsidiaries to the Agent and the Banks as and
when due. The Secured Hedge Providers shall have the right to receive, and the
Borrower and Subsidiaries shall have the right and obligation to pay, all
amounts owing as part of the Secured Hedge Obligations to be paid by the
Borrower and Subsidiaries to the Secured Hedge Providers as and when due. The
foregoing sharing arrangement pertains only to the proceeds arising from the
foreclosure, sale, set-off or other realization pursuant to the remedies
provided by the applicable Collateral Documents by the Agent, the Banks and the
Secured Hedge Providers on any of the Collateral which secures all the Secured
Liabilities.

        (c)  Should any payment or distribution from any such realization upon
any Shared Collateral or proceeds thereof (except payments permitted by
Subsection (b) above) be received by any Secured Party before either the
Indebtedness has, or the Secured Hedge Obligations have, as the case may be,
been paid and satisfied in full and terminated such that no further liabilities
will be incurred thereunder, that Secured Party shall (and each Bank shall cause
any of its Affiliates which is a Secured Party to) deliver the same to the Agent
in precisely the form received (except for the endorsement, without recourse, or
assignment of that Secured Party where necessary), for application on the
Secured Liabilities ratably as provided in Subsection (a) above, and, until so
delivered, the same shall be held in trust by that Secured Party as property of
the Agent.

        (d)  The agreement by the Agent and the Banks to so share the Shared
Collateral with the Secured Hedge Providers is expressly conditioned upon and
limited by (i) the right of the Agent and the Banks, at any time and from time
to time, to enter into such agreement or agreements with the Borrower and
Subsidiaries as the Agent and the Banks may deem proper extending the time of
payment or increasing or renewing or otherwise altering the terms of all or any
of the Indebtedness without notice to the Secured Hedge Providers and without in
any way impairing or affecting this Agreement, (ii) the right of the Agent to
release any portion or portions of the Collateral (including the Shared
Collateral) from to time as the Agent and the Banks may agree, and in connection
therewith for the Agent to have the express power to release any Secured Hedged
Provider's lien on the Shared Collateral under the Collateral Documents insofar
as it secures the Secured Hedge Obligations, without notice to or such Secured
Hedge Provider's consent, so long as such Collateral is simultaneously released
insofar as it secures the Indebtedness; and (iii) the right of the Agent and the
Banks holding the Indebtedness to control all decisions and determinations in
enforcing the Collateral Documents so long as any portion of the Indebtedness
remains outstanding, and decisions and determinations of the Required Banks in
enforcing the Collateral Documents and in guiding the Agent

--------------------------------------------------------------------------------


in such matters shall be binding upon the Secured Hedge Providers, including
without limitation when and whether to realize upon the Collateral (including
the Shared Collateral), and when and whether to authorize the Agent at the pro
rata expense of all the Secured Parties (to the extent not reimbursed by the
Borrower) to retain attorneys to seek judgment on the Collateral Documents. This
Section 3.4 is expressly limited by the requirements and definitions in this
Agreement for the creation of a Secured Hedge Obligation, and notwithstanding
any provision in any commodity, interest rate or currency rate protection
agreement to the contrary, liabilities thereunder which do not meet the
requirements and definitions in this Agreement for the creation of a Secured
Hedge Obligations shall not be secured by the Collateral or otherwise entitled
to the benefits of this Section 3.4.

        (e)  This sharing of the Shared Collateral with respect to the Secured
Liabilities shall remain in full force and effect not withstanding any filing of
a petition for relief by or against the Borrower under the Federal Bankruptcy
Code or similar laws from time to time in effect and shall apply with full force
and effect with respect to all such Shared Collateral covered by the Collateral
Documents acquired by the Borrower or any Grantor after the date of such
petition and all Indebtedness and Secured Hedge Obligations incurred after the
date of such petition. Such sharing shall apply with full force and effect with
respect to all Shared Collateral covered by the Collateral Documents from time
to time, including without limitation pursuant to supplements or amendments to
the Collateral Documents after the date hereof, subject to the foregoing
preserved right of the Agent and the Banks for partial releases. In the event of
any liquidation, dissolution, receivership, insolvency or bankruptcy proceeding,
any payment or distribution of any kind or character, either in cash or other
property, which shall be payable or deliverable upon or with respect to any or
all of the Shared Collateral shall be paid or delivered directly to the Agent
for application as provided in Subsection (a).

        (f)    Neither the Agent nor any of its directors, officers, agents or
employees shall be liable to any Secured Hedge Provider for any action taken or
omitted to be taken by it under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent (i) may treat a Secured Hedge Provider as
the payee of its Secured Hedge Obligations until the Agent receives written
notice of the assignment or transfer thereof, signed by such Secured Hedge
Provider in a form satisfactory to the Agent; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Secured Hedge Provider and shall not be responsible to any Secured Hedge
Provider for any statements, warranties or representations made in or in
connection with this Agreement or the Collateral Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the Collateral
Documents, or to inspect any property (including the books and records) of the
Borrower and Subsidiaries; (v) shall not be responsible to any Secured Hedge
Provider for the due execution, legality, validity, enforce ability,
genuineness, sufficiency or value of this Agreement or the Collateral Documents;
and (vi) shall incur no liability under or in respect to this Agreement or the
Collateral Documents by acting upon any notice, consent, certificate or other
instrument or writing (which may be by facsimile, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
The Agent shall not have a fiduciary relationship in respect of any Secured
Hedge Provider by reason of this Agreement. The Agent shall not have any implied
duties to the Secured Hedge Providers, or any obligation to the Secured Hedge
Providers to take any action under this Agreement or the Collateral Documents
except any actions specifically provided by such documents to be taken by it.
The Agent shall have the same rights and privileges under this Agreement as any
other Secured Hedge Provider and may exercise the same as though it were not the
Agent; and the term "Secured Hedge Provider" shall, unless otherwise expressly
indicated, include the Agent in its individual capacity when applicable. The
granting of benefits under this Agreement and the Collateral Documents to the
Secured Hedge Providers is expressly conditioned upon the benefits and
protections

--------------------------------------------------------------------------------


provided to the Agent under Article 9 of this Agreement applying with each force
and effect to the Secured Hedge Providers.


ARTICLE 4

REPRESENTATIONS AND WARRANTIES


        In order to induce the Agent and the Banks to enter into this Agreement,
the Borrower represents and warrants to the Agent and the Banks (which
representations and warranties will survive the extensions of credit under this
Agreement) that:

        Section 4.1    Existence.    (a) The Borrower is a corporation duly
organized, legally existing and in good standing under the laws of its state of
incorporation and is duly qualified as foreign corporation in all jurisdictions
wherein the property it owns or the business it transacts make such
qualification necessary and the failure to so qualify would have a material
adverse effect on its financial condition, business or operations.

        (b)  Each Guarantor, Grantor and other Subsidiary is duly organized and
legally existing and (if applicable) in good standing under the laws of its
state of organization and is duly qualified in all jurisdictions wherein the
property it owns or the business it transacts make such qualification necessary
and the failure to so qualify would have a material adverse affect on its
financial condition, business or operations.

        Section 4.2    Corporate Information.    (a) The Borrower has never done
business under any name (including trade names) other than the name of the
Borrower set forth above. The Borrower's federal employer identification number
is 84-0834147 and location of its chief executive office is 1401 Seventeenth
Street, Suite 1200, Denver, Colorado 80202.

        (b)  Each Grantor has never done business under any name (including
trade names) other than the name of such Grantor set forth above, except for
Primero LLC's prior entity's name (before conversion) of Primero Gas Marketing
Company (a joint venture), and that entity's prior name of Primero Gas Gathering
Company (a joint venture). Primero Corp's federal employer identification number
is 84-1534373. Primero LLC's federal employer identification number is
84-1553113. EWS's federal employer identification number is 84-1534375. The
location of each Grantor's chief executive office is 1401 Seventeenth Street,
Suite 1200, Denver, Colorado 80202. Each Grantor's chief executive office has
been continuously located in the State of Colorado from and after the later of
January 1, 1996, or the date of organization of the Grantor, or the date on
which Borrower acquired the Grantor.

        Section 4.3    Power and Authorization.    The Borrower and each
Subsidiary is duly authorized and empowered to execute, deliver and perform this
Agreement, the Notes and the Collateral Documents executed by it. All corporate
action (including all necessary shareholder action) on the part of the Borrower
and each Subsidiary requisite for the due creation and execution of the Loan and
this Agreement, the Notes and Collateral Documents have been duly and
effectively taken.

        Section 4.4    Review of Documents; Binding Obligations.    The
Borrower, each Grantor and each Guarantor has reviewed this Agreement, the Notes
and the Collateral Documents with counsel for the Borrower and has had the
opportunity to discuss the provisions thereof with the Agent prior to execution.
This Agreement, the Notes and the Collateral Documents constitute valid and
binding obligations of the Borrower and the Subsidiaries which are parties
thereto, enforceable in accordance with their terms (except that enforcement may
be subject to any applicable bankruptcy, insolvency or similar laws generally
affecting the enforcement of creditors' rights).

        Section 4.5    No Legal Bar or Resultant Lien; Preferred
Stock.    (a) This Agreement, the Notes and the Collateral Documents do not and
will not violate any provisions of the Borrower's articles of

--------------------------------------------------------------------------------

incorporation (including without limitation Section 4.3.6.3 thereof) or bylaws,
will not violate any contract, agreement, law, regulation, order, injunction,
judgment, decree or writ to which the Borrower is subject, and will not result
in the creation or imposition of any Lien upon any property of the Borrower
other than as contemplated by this Agreement.

        (b)  The Collateral Documents to which each Subsidiary is a party do not
and will not violate any provisions of such Subsidiary's organizational
documents, will not violate any contract, agreement, law, regulation, order,
injunction, judgment, decree or writ to which such Subsidiary is subject, and
will not result in the creation or imposition of any Lien upon any property of
such Subsidiary.

        (c)  On the Closing Date, the Borrower has no issued and outstanding
preferred stock.

        Section 4.6    No Consent.    The Borrower's and each Subsidiary's
execution, delivery and performance of this Agreement, the Notes and the
Collateral Documents (as applicable) do not require the consent or approval of
any other Person, including without limitation any regulatory authority or
governmental body of the United States or any state thereof or any political
subdivision of the United States or any state thereof, or any shareholder of the
Borrower under any preferred stock or otherwise.

        Section 4.7    Financial Condition.    All financial statements of the
Borrower and any Affiliates delivered to Agent and the Banks fairly and
accurately present the financial condition of the parties for whom such
statements are submitted and the financial statements of the Borrower and any
Affiliates have been prepared in accordance with GAAP consistently applied
throughout the periods involved, and there are no contingent liabilities not
disclosed thereby which would adversely affect the financial condition of
Borrower or its Affiliates. Since the close of the period covered by the latest
financial statement delivered to the Agent with respect to Borrower and any
Affiliates, there has been no material adverse change in the assets,
liabilities, or financial condition of Borrower or its Affiliates. No event has
occurred (including, without limitation, any litigation or administrative
proceedings) and no condition exists or, to the knowledge of Borrower, is
threatened, which (i) might render Borrower or any Subsidiary unable to perform
its respective obligations under this Agreement, the Notes or the Collateral
Documents, or (ii) would constitute a Default hereunder, or (iii) might
adversely affect the financial condition of the Borrower or its Affiliates or
the validity or priority of the Lien of the Collateral Documents. The Borrower,
each Grantor and each Guarantor is solvent and has the ability to pay its debts
when and as due.

        Section 4.8    Taxes and Governmental Charges.    The Borrower and its
Affiliates have filed all tax returns and reports required to be filed and have
paid all taxes, assessments, fees and other governmental charges levied upon
them or upon their respective property or income which are due and payable,
including interest and penalties, or are contesting the same in good faith by
appropriate proceedings and have provided adequate reserves for the payment
thereof.

        Section 4.9    Defaults.    The Borrower and each Grantor is not in
default under any indenture, mortgage, deed of trust, agreement or other
instrument to which the Borrower or such Grantor is a party or by which it is
bound.

        Section 4.10    Liabilities and Litigation.    Except for liabilities
incurred in the normal course of business, the Borrower and each Subsidiary does
not have any material (individually or in the aggregate) liabilities, direct or
contingent, except as disclosed in the most recent financial statements
furnished to the Agent. Except as disclosed in the most recent financial
statements furnished to the Agent, there is no litigation, legal or
administrative proceeding, investigation or other action of any nature pending
or, to the knowledge of Borrower, threatened against or affecting the Borrower
or its properties or any Subsidiary or its properties which involves the
possibility of any judgment or liability not fully covered by insurance which
may materially and adversely affect the business or the property of such Person,
or its ability to carry on business as now conducted.

--------------------------------------------------------------------------------


        Section 4.11    Margin Stock.    None of the Loan proceeds will be used
for the purpose of, and the Borrower is not engaged in the business of extending
credit for the purpose of, purchasing or carrying any "margin stock" as defined
in Regulation U of the Board of Governors of the Federal Reserve System (12
C.F.R. Part 221), or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry a margin stock or for any
other purpose which might constitute this transaction a "purpose credit" within
the meaning of said Regulation U. The Borrower is not engaged principally, or as
one of the Borrower's important activities, in the business of extending credit
for the purpose of purchasing or carrying margin stocks. Neither the Borrower
nor any Person acting on behalf of the Borrower has taken or will take any
action which might cause this Agreement to violate Regulation U or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Exchange Act of 1934 or any rule or regulation thereunder, in
each case as now in effect or as the same may hereinafter be in effect.

        Section 4.12    Utility or Investment Company.    (a) The Borrower is
not engaged in the generation, transmission, or distribution and sale of
electric power; operation of a local distribution system for the sale of natural
or other gas for domestic, commercial, industrial, or other use; ownership or
operation of a pipeline for the transmission or sale of natural or other gas,
crude oil or petroleum products; provision of telephone or telegraph service to
others; production, transmission, or distribution and sale of steam or water;
operation of a railroad; or provision of sewer service to others. The Borrower
is not an "investment company" within the meaning of the Investment Company Act
of 1940, as amended.

        (b)  None of Primero Corp, Primero LLC, Long Canyon or Lorencito is
subject to regulation as a public utility and the Colorado Public Utilities
Commission has not asserted jurisdiction over any Subsidiary as a public
utility.

        Section 4.13    Compliance with the Law.    The Borrower and each
Subsidiary (i) is not in violation of any law, judgment, decree, order,
ordinance, or governmental rule or regulation to which such Person or any of its
property is subject; and (ii) has not failed to obtain any license, permit,
franchise or other governmental authorization necessary to the ownership of any
of its property or the conduct of its business; in each case, which violation or
failure could reasonably be anticipated to materially and adversely affect the
business, prospects, profits, property or condition (financial or otherwise) of
such Person.

        Section 4.14    ERISA.    The Borrower is in compliance in all material
respects with the applicable provisions of ERISA, and no "reportable event", as
such term is defined in Section 4043 of ERISA, has occurred with respect to any
Plan of the Borrower.

        Section 4.15    Other Information.    All information, reports, papers
and data given to the Agent and the Banks by the Borrower pursuant to this
Agreement and in connection with the Borrower's application for the Loan and the
Agent's commitment letter or term sheet are accurate and correct in all material
respects, and together constitute a complete and accurate presentation of all
facts material thereto. All financial projections given to the Agent and the
Banks were prepared in good faith based on facts and circumstances existing at
the time of preparation and were believed by the Borrower to be accurate in all
material respects. No information, exhibit or report furnished by the Borrower
to the Agent and the Banks in connection with the negotiation of this Agreement
contains any material misstatement of fact or fails to state a material fact or
any fact necessary to make the statement contained therein not materially
misleading.

        Section 4.16    Collateral.    (a) The Borrower and each Grantor has
good and merchantable title to its respective Collateral, free of all Liens
except those created in favor of the Agent, for the ratable benefit of the
Banks, and those permitted by this Agreement in Section 6.2. The Collateral
Documents constitute the legal, valid and perfected first Lien on the property
interests covered thereby, free of all Liens except those permitted by this
Agreement in Section 6.2.

--------------------------------------------------------------------------------


        (b)  After giving effect to the Contracts, the net revenue interests of
the Borrower in the Collateral are not less than those set forth in the
Collateral Documents.

        (c)  None of the real property interests included in the Borrowing Base
is located outside the State of Colorado. All of the real property interests
included within the Borrowing Base are encumbered by the Collateral Documents.
All of the real property interests included within the Borrowing Base are
covered by title opinions submitted to the Agent.

        (d)  None of the Borrower's Collateral consisting of tangible personal
property is located outside the State of Colorado (except for goods in transit).
However, the Agent and the Banks acknowledge that from time to time portions of
EWS' Collateral consisting of tangible personal property may be located outside
the State of Colorado (in other states, or outside the United States in Canada,
the United Kingdom or otherwise), in the ordinary course of EWS' business.

        (e)  On the Closing Date all of the natural gas produced by the Borrower
from (and as) Collateral is sold by Borrower to Primero Corp at the wellhead.

        Section 4.17    Environmental Matters.    (a) No friable asbestos, or
any substance containing asbestos deemed hazardous by federal or state
regulations on the date of this Agreement, has been installed in any Collateral
constituting real (immovable) property. Such property and the Borrower are not
in violation of or subject to any existing, pending, or threatened investigation
or inquiry by any governmental authority or to any remedial obligations under
any applicable laws pertaining to health or the environment (hereinafter
sometimes collectively called "Applicable Environmental Laws"), including
without limitation the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (as amended, hereinafter called "CERCLA"), the
Resource Conservation and Recovery Act of 1976, as amended by the Used Oil
Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and the
Hazardous and Solid Waste Amendments of 1984 (as amended, hereinafter called
"RCRA"), and this representation and warranty would continue to be true and
correct following disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances, if any, pertaining to such
property and known to the Borrower. No hazardous substances or solid wastes have
been disposed of or otherwise released on or to such property. The terms
"hazardous substance" and "release" as used in this Agreement shall have the
meanings specified in CERCLA, and the terms "solid waste" and "disposal" (or
"disposed") shall have the meanings specified in RCRA; provided, in the event
that the laws of the State of Colorado establish a meaning for "hazardous
substance," "release," "solid waste," or "disposal" which is broader than that
specified in either CERCLA or RCRA, such broader meaning shall apply.

        (b)  Without limiting the generality of the foregoing, the Borrower and
Evergreen Supply and Distribution Company are not in default or violation under
the Compliance Order of Consent received by the Borrower on January 10, 2000,
from the Colorado Department of Public Health and Environment pertaining to the
discharge of produced water from the Borrower's coal bed methane operations.

        Section 4.18    Governmental Requirements.    Any Collateral
constituting real (immovable) property is in compliance with all current
governmental requirements affecting such property, including, without
limitation, all current zoning and land use regulations, building codes and all
restrictions and requirements imposed by applicable governmental authorities
with respect to the construction of any improvements on such property and the
contemplated use of such property.

        Section 4.19    Contracts.    The Contracts when considered as a whole
do not materially affect the rights, benefits or security of the Agent and the
Banks under the Collateral Documents.

--------------------------------------------------------------------------------


        Section 4.20    Subsidiaries.    (a) On the Closing Date, the Borrower
has no direct Subsidiaries other than:

(i)Evergreen Operating Corporation (a Colorado corporation),

(ii)Evergreen UK,

(iii)Evergreen Resources (Alaska) Corporation (an Alaska corporation),

(iv)Evergreen Supply and Distribution Company (a Colorado corporation),

(v)EWS,

(vi)Lorencito,

(vii)Powerbridge, Inc. (a Colorado corporation),

(viii)Primero Corp, and

(ix)XYZ Minerals, Inc. (a Delaware corporation).

        On the Closing Date, all of the foregoing direct Subsidiaries are 100%
owned by Borrower, except that Borrower owns an 85% membership interest in
Lorencito.

        (b)  On the Closing Date, the Borrower has no indirect Subsidiaries
other than:

(i)Primero LLC, and

(ii)Long Canyon;

        On the Closing Date, Primero LLC is owned 100% by Primero Corp, and
Primero Corp owns a 100% membership interest in Long Canyon (subject to
reduction by sale or other transfer as part of the Long Canyon Settlement to,
but not below, a 75% membership interest).

        (c)  The foregoing representation as to the ownership percentage in Long
Canyon is intended to be effective as of the Closing Date, recognizing that the
transaction by which Primero Corp's ownership interest in Long Canyon may be
reduced to the 75% level may not be completed until after the Closing Date (or
not at all).

        (d)  The former Powerbridge, Inc., a Texas corporation has been
dissolved. EnviroSeis, LLC (a Colorado limited liability company) has or is
being dissolved. The existing Powerbridge, Inc., a Colorado corporation, may be
dissolved.

        (e)  As of the Closing Date, the listing of which Subsidiaries (taking
into account the releases in Section 11.3) are Grantors, Guarantors, and
Material Subsidiaries, respectively, is as follows:

Grantor

--------------------------------------------------------------------------------

  Guarantor

--------------------------------------------------------------------------------

  Material Subsidiary

--------------------------------------------------------------------------------

EWS   Evergreen Operating Corp   Evergreen Operating Corp Primero Corp   EWS  
EWS Primero LLC   Primero Corp   Primero Corp     Primero LLC   Primero LLC    
XYZ Minerals, Inc.    

        Section 4.21    Continuing Accuracy.    All of the representations and
warranties contained in this Article or elsewhere in this Agreement shall be
true through and until the date on which all obligations of the Borrower under
this Agreement, the Notes and the Collateral Documents and any other documents
executed in connection therewith are fully satisfied, and the Borrower shall
promptly notify the Agent of any event which would render any of said
representations and warranties untrue or misleading, except as such
representations and warranties relate to matters that are changed as permitted
by this Agreement, or except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date.

--------------------------------------------------------------------------------




ARTICLE 5

AFFIRMATIVE COVENANTS


        Unless the Agent's and the Required Banks' (or, if required by
Section 10.4 hereof, all the Bank's) prior written consent to the contrary is
obtained, the Borrower will, and will cause each Subsidiary to, at all times
comply with the covenants contained in this Article 5, from the date hereof and
for so long as any part of the Indebtedness is outstanding.

        Section 5.1    Performance of Obligations.    The Borrower will repay
the Indebtedness according to the reading, tenor and effect of the Notes and
this Agreement. The Borrower will, and will cause each Subsidiary to, do and
perform every act required of it by this Agreement, the Notes or in the
Collateral Documents at the time or times and in the manner specified.

        Section 5.2    Financial Statements and Reports.    The Borrower will
furnish to the Agent from time to time (and the Agent shall furnish promptly to
each Bank from time to time copies of all such documents received by Agent from
Borrower, except that documents under paragraph (e) or (i) below shall be
forwarded by Agent only upon request by a Bank):

(a)Annual Reports—as soon as available and in any event within one hundred ten
(110) days after the close of each fiscal year of the Borrower, the audited
consolidated balance sheet as of the end of such year, the audited consolidated
statement of income for such year, the audited consolidated statement of
reconciliation of capital accounts for such year, and the audited consolidated
statement of cash flow for such year, each for the Borrower and its Subsidiaries
(including Form 10-K), setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, accompanied by the
unqualified opinions of an independent certified public accountant acceptable to
the Agent.

(b)Quarterly Reports—as soon as available and in any event within 60 days after
the end of each fiscal quarter in each fiscal year of the Borrower, the
unaudited balance sheet as of the end of such fiscal quarter, the unaudited
statement of income for the period from the beginning of the fiscal year to the
close of such fiscal quarter, and the unaudited statement of cash flow for such
fiscal quarter and for the period from the beginning of the fiscal year to the
close of such fiscal quarter, each for the Borrower and its Subsidiaries
(including Form 10-Q), setting forth in each case in comparative form the
corresponding figures for the corresponding period of the preceding fiscal year.
Such quarterly reports shall be accompanied by the certificates of compliance
required by Section 5.3.

(c)Engineering Report—as soon as available and in any event by January 31 of
each year, an annual independent third party engineering reserves and economic
evaluation report covering the Borrower's oil or gas properties, with an
effective date of November 1 of the prior year, in form and substance acceptable
to the Agent prepared by an independent firm acceptable to the Agent. Without
limiting the foregoing sentence, such report shall include a discussion of
assumptions as to engineering, pricing and expenses, and an economic evaluation
together with the reserve value of each well of each property in which the
Borrower owns an interest, and further categorized as Collateral or
non-Collateral, and as Proved Developed Producing Reserves, Proved Developed
Non-Producing Reserves, or Proved Undeveloped Reserves. (The Borrower
acknowledges that the Agent reserves the right to determine the Borrowing Base
based on Agent's own evaluations of rates, volumes, prices, assumptions and
other factors regardless of this outside engineering data or then market
prices.)

(d)Quarterly Production Reports—as soon as available and in any event within
60 days after the end of each fiscal quarter in each fiscal year of the
Borrower, a quarterly production tracking report pertaining to the Borrowing
Base properties on a well by well basis in form acceptable

--------------------------------------------------------------------------------

to the Agent's Oil and Gas Appraisal Department, including production volumes
and revenue and expense statements. This information may be provided as a part
of the Borrower's Form 10-Q.

(e)Periodic Title Information—periodically as available and in any event no
later than the date for the delivery of the annual independent engineering
report, copies of drill site title opinions or division order title opinions
covering newly drilled wells included in the Collateral which are not covered by
title opinions previously delivered to the Agent (i.e., wells drilled within the
preceding year); and in addition promptly upon the Agent's or any Bank's
request, detailed information concerning any and all requirements or exceptions
set forth in any title opinions concerning any of the Collateral.

(f)Audit Reports—promptly upon receipt thereof, one copy of each other report or
management letter submitted to the Borrower or any Subsidiary by independent
accountants in connection with any annual, interim or special audit made by them
of the books of the Borrower or any Subsidiary.

(g)Environmental—(I) promptly upon receipt thereof, complete documentation
pertaining to any fines levied during the prior year against the Borrower or any
Subsidiary, or to the extent known and available to the Borrower against any
other operator of any Collateral, for non-compliance with all applicable
federal, state and local environmental laws and regulations; and (II) promptly
upon learning thereof, notice of Borrower's acquisition of actual knowledge of
the presence of any hazardous materials or solid wastes (as defined elsewhere in
this Agreement) on or under any Collateral.

(h)Notices—when required by the terms thereof, the notices required under
Section 5.11.

(i)Other Information—promptly upon the request of the Agent or any Bank, all
regular budgets, well logs, core data, formation test data, well completion
data, and such other financial, technical or other information regarding the
business and affairs and financial condition of the Borrower and its
Subsidiaries as the Agent or such Bank may reasonably request.

(j)Hedging Agreements—promptly after entering into such contract if requested by
the Agent but in any event on a quarterly basis, written notice of the fact that
the Borrower or a Subsidiary has entered into a Hedging Agreement, and in any
event on a quarterly basis a list of all Hedging Agreements of the Borrower and
its Subsidiaries describing the material terms thereof. This information may be
provided as part of the Borrower's Form 10-Q.

        All balance sheets and other financial reports referred to above shall
be in such detail as the Agent or the Required Banks may reasonably request and
shall conform to the standards described in Section 1.3.

        Section 5.3    Certificates of Compliance.    Concurrently with the
furnishing of the annual and quarterly financial information described above,
the Borrower will furnish to the Agent, for distribution to the Banks, a
certificate signed by the principal financial officer of the Borrower
(i) stating that the Borrower is in full compliance with all provisions of this
Agreement, and (ii) further stating that no Default occurred during such quarter
(or if it did but no longer exists, the nature and duration thereof) and no
Default then exists, or if a Default exists, the nature, period of existence and
status thereof, and (iii) specifically demonstrating calculations showing the
Borrower's compliance with the financial covenants in Sections 5.15, 5.16, 5.17
and 5.18, and (iv) if applicable, reflecting the designation of any new Material
Subsidiary under Section 5.20, and (v) confirming that all the supplemental
Collateral Documents required by Section 3.3 have been delivered, and (vi) in
the certificate accompanying the annual financial statements, confirming that
all the title opinions required by Subsection 5.2(e) have been delivered.

--------------------------------------------------------------------------------


        Section 5.4    Taxes and Other Liens.    The Borrower and its
Subsidiaries will file all tax returns and reports required to be filed and pay
and discharge promptly when due all taxes, assessments and governmental charges
or levies imposed upon them or upon their respective income or upon any of their
respective property (including production, severance, excise and other taxes
assessed against or measured by the production of, or the value or proceeds of
production of, the Collateral) as well as all claims of any kind (including
claims for labor, materials, supplies and rent) which, if unpaid, might become a
Lien upon any or all of their respective property; provided, however, the
Borrower or its Subsidiaries shall not be required to pay any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
diligently conducted and if the contesting party shall have set up reserves
therefor adequate under GAAP (provided that such reserves may be set up under
GAAP) and so long as the payment of same is not a condition to be met in order
to maintain an oil, gas or mineral lease in force.

        Section 5.5    Maintenance and Compliance.    The Borrower will maintain
its corporate existence and rights and its current business operations, and
cause each Material Subsidiary to maintain its corporate existence and rights
(except with changes occurring after the Required Bank's prior written consent);
observe and comply, and cause each Subsidiary to observe and comply, (to the
extent necessary so that any failure will not materially and adversely affect
the business of such Person) with all valid existing and future laws, statutes,
codes, acts, ordinances, orders, judgments, decrees, injunctions, rules,
regulations, certificates, franchises, permits, licenses, authorizations,
directions and requirements (including without limitation applicable statutes,
regulations, orders and restrictions relating to environmental standards or
controls or to energy regulations) of all federal, state, county, municipal and
other governments, departments, commissions, boards, courts, authorities,
officials and officers, domestic or foreign; and maintain and cause each
Subsidiary to maintain its properties (and any property leased by or consigned
to it or held under title retention or conditional sales contracts) in generally
good and workable condition at all times and make all repairs, replacements,
additions, betterments and improvements to its properties to the extent
necessary so that any failure will not materially and adversely affect the
business of such Person.

        Section 5.6    Further Assurances.    The Borrower at its expense will
(and will cause each Subsidiary to) promptly (and in no event later than 30 days
after written notice from the Agent is received) cure any defects, errors or
omissions in the creation, execution, delivery or contents of this Agreement,
the Notes or the Collateral Documents, and execute and deliver to the Agent and
the Banks upon request all such other and further documents, agreements and
instruments in compliance with or accomplishment of the covenants and agreements
of the Borrower in this Agreement, the Notes or in the Collateral Documents or
to further evidence and more fully describe the Collateral (including without
limitation any renewals, additions, substitutions, replacements or accessions to
the Collateral), or to correct any omissions in the Collateral Documents, or
more fully state the security obligations set out herein or in any of the
Collateral Documents, or to perfect, protect or preserve any Liens and the
priority thereof created pursuant to any of the Collateral Documents, or to make
any recordings, to file any notices, or obtain any consents as may be necessary
or appropriate in connection with the transactions contemplated by this
Agreement.

        Section 5.7    Reimbursement of Expenses.    The Borrower will pay all
reasonable legal fees and expenses incurred by the Agent and the Banks in
connection with the preparation of this Agreement, the Notes and the Collateral
Documents. The Borrower will, upon request promptly reimburse the Agent and the
Banks for all amounts expended, advanced or incurred by the Agent and the Banks
to satisfy any obligation of the Borrower under this Agreement, or to protect
the property or business of the Borrower or to collect the Indebtedness, or to
enforce the rights of the Agent and the Banks under this Agreement, the Notes
and the Collateral Documents, which amounts will include all court costs,
attorneys' fees and expenses, fees and expenses of engineers, auditors and
accountants, and investigation expenses reasonably incurred by the Agent and the
Banks in connection with any such

--------------------------------------------------------------------------------


matters, together with interest at the Default Rate on each such amount from the
date that the same is expended, advanced or incurred by the Agent or such Bank
until the date of reimbursement to the Agent or such Bank. The Borrower also
agrees to pay, and to hold the Agent and the Banks harmless from any failure or
delay in paying, all recording taxes, documentary stamp taxes or other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of this Agreement, the Notes, the Collateral
Documents, or any modification thereof.

        Section 5.8    Insurance.    The Borrower will maintain with financially
sound and reputable insurers, insurance with respect to the properties and
businesses of the Borrower and its Subsidiaries against such liabilities,
casualties, risks and contingencies and in such types and amounts as are
reasonably satisfactory to the Agent and customary in accordance with standard
industry practice (for companies of similar size engaged in similar businesses
and owning similar properties in the same general areas as the Borrower) or as
more specifically provided in the Collateral Documents. Upon request of the
Agent or any Bank, the Borrower will furnish or cause to be furnished to the
Agent and the Banks from time to time a summary of the insurance coverage of the
Borrower and its Subsidiaries in form and substance satisfactory to the Agent
and if requested will furnish the Agent original certificates of insurance
and/or copies of the applicable policies.

        Section 5.9    Accounts and Records.    The Borrower will, and will
cause each Subsidiary to, keep books of record and accounts in which true and
correct entries will be made as to all material matters of all dealings or
transactions in relation to its business and activities, in accordance with
GAAP, consistently applied except for changes in accounting principles or
practices with which the independent public accountants for Borrower concur.

        Section 5.10    Right of Inspection.    The Borrower will permit any
officer, employee or agent of the Agent or any Bank to visit, inspect and test
any of the property of the Borrower and its Affiliates (including without
limitation environmental site assessments), examine the books of record and
accounts of the Borrower and its Affiliates, take copies and extracts therefrom,
and discuss the affairs, finances and accounts of the Borrower and its
Affiliates with the Borrower's officers, accountants and auditors, and the
Borrower will furnish information concerning the Collateral, including schedules
of all internal and third party information identifying the Collateral (such as,
for example, lease and well names and numbers assigned by the Borrower or the
operator of any mineral properties, division orders and payment names and
numbers assigned by purchasers of the hydrocarbons, and internal identification
names and numbers used by the Borrower in accounting for revenues, costs and
joint interest transactions attributable to the mineral properties), all on
reasonable notice, at such reasonable times without hindrance or delay and as
often as the Agent or any Bank may reasonably desire. The Borrower will furnish
to the Agent or any Bank promptly upon request and in the form and content
specified by the Agent or such Bank lists of purchasers of hydrocarbons and
other account debtors, schedules of equipment and other data concerning the
Collateral as the Agent may from time to time specify.

        Section 5.11    Notice of Certain Events.    (a) The Borrower shall
notify the Agent as soon as possible and in any event within five (5) days after
any officer of the Borrower learns of the occurrence of any event which
constitutes a Default, together with a detailed statement by the chief financial
officer of the Borrower describing each such Default and the steps being or
proposed to be taken to cure the effect of such Default.

        (b)  The Borrower shall promptly notify the Agent of any change in
location of the Borrower's or any Grantor's principal place of business or the
office where it keeps its records concerning accounts and contract rights, or a
change in its name, federal taxpayer identification number or organizational
status, or a change in the nature of the Borrower's or any Subsidiary's
business.

        (c)  The Borrower shall promptly notify the Agent of the arising of any
litigation or dispute threatened against or affecting the Borrower or any
Material Subsidiary which, if adversely determined,

--------------------------------------------------------------------------------


would have a material adverse effect upon the financial condition or business of
the Borrower or such Material Subsidiary. In the event of such litigation, the
Borrower will cause such proceedings to be vigorously contested in good faith
and, in the event of any adverse ruling or decision, the Borrower shall (or
shall cause such Material Subsidiary to) prosecute all allowable appeals. The
Agent may (but shall not be obligated to), without prior notice to Borrower,
commence, appear in, or defend any action or proceeding purporting to affect the
Loan, or the respective rights and obligations of the Agent and the Banks and
Borrower or a Material Subsidiary pursuant to this Agreement or the Collateral
Documents. The Agent may (but shall not be obligated to) pay all necessary
expenses, including reasonable attorneys' fees and expenses incurred in
connection with such proceedings or actions, which Borrower agrees to repay to
Agent upon demand.

        (d)  The Borrower shall promptly notify the Agent of the occurrence of
any material adverse change in the value of any oil or gas property included in
the Borrowing Base.

        (e)  The Borrower shall promptly notify the Agent upon the formation of
each contract by Borrower or any Subsidiary to purchase or otherwise acquire or
invest in any Person or the assets of any Person permitted by Subsection 6.5(b),
and shall provide to Agent and the Banks such information and details pertaining
thereto as the Agent or any Bank may reasonably request.

        (f)    The Borrower shall promptly notify the Agent of each creation,
acquisition, disposition, dissolution, merger or other change in the status of
or addition or removal of any Material Subsidiary.

        (g)  The Borrower shall promptly notify the Agent upon each agreement by
Borrower to make any first sale of any natural gas production to any Person
other than Primero Corp.

        (h)  The Borrower shall promptly notify the Agent upon the execution of
the Long Canyon Settlement and any accompanying transfer of a membership
interest in Long Canyon from Primero Corp as a part thereof, as contemplated by
Subsection 6.8(c).

        Section 5.12    ERISA Information and Compliance.    The Borrower will
promptly furnish to the Agent (i) promptly after the filing thereof with the
United States Secretary of Labor or the Pension Benefit Guaranty Corporation,
copies of each annual and other report with respect to each Plan or any trust
created by the Borrower or any Subsidiary, and (ii) immediately upon becoming
aware of the occurrence of any "reportable event," as such term is defined in
Section 4043 of ERISA, or of any "prohibited transaction," as such term is
defined in Section 4975 of the Code, in connection with any Plan or any trust
created by the Borrower or any Subsidiary, a written notice signed by the
president or the principal financial officer of the Borrower specifying the
nature thereof, what action the Borrower is taking or proposes to take with
respect thereto, and, when known, any action taken by the Internal Revenue
Service with respect thereto. The Borrower will comply with all of the
applicable funding and other requirements of ERISA as such requirements relate
to the Plans of the Borrower or any Subsidiary.

        Section 5.13    Indemnification.    (a) The Borrower will indemnify the
Agent and the Banks and other Indemnified Parties and hold the Agent and the
Banks and other Indemnified Parties harmless from claims of brokers with whom
the Borrower has contracted in the execution hereof or the consummation of the
transactions contemplated hereby. The Agent and each Bank, severally, will
indemnify the Borrower and its respective directors, officers and employees from
claims of brokers with whom the Agent or such Bank, respectively, has contracted
in connection with the transactions contemplated hereby.

        (b)  The Borrower will indemnify the Agent and each Bank and its
respective shareholders, directors, officers, agents, subsidiaries and
Affiliates (collectively the "Indemnified Parties", and each an "Indemnified
Party") and hold the Agent and the Banks and the other Indemnified Parties
harmless from any and all liabilities, obligations, losses, damages, settlement
payments, penalties, claims, actions, suits, costs and expenses (including,
without limitation costs of suit, reasonable attorneys' fees and

--------------------------------------------------------------------------------


expenses and fees and expenses of expert witnesses) of whatever kind or nature
which may be imposed on, suffered or incurred by or asserted at any time against
such Indemnified Party in any way relating to, or arising in connection with,
the use or occupancy of any of the Collateral or any breach of any
representation, warranty or covenant under the terms of this Agreement or the
Collateral Documents (including such Indemnified Party's own negligence);
provided that the Borrower shall have no obligation under this indemnity
provision for liabilities arising from the gross negligence or willful
misconduct of the Indemnified Party. In all such litigation, or the preparation
therefor, the Agent and the Banks and the other Indemnified Parties shall be
entitled to select their own counsel.

        Section 5.14    Environmental Indemnity.    The Borrower shall defend,
indemnify and hold Agent and each Bank and its respective Indemnified Parties
harmless from and against all claims, demands, causes of action, liabilities,
losses, settlement payments, remedial costs, and expenses (including, without
limitation, costs of suit, reasonable attorneys' fees and expense and fees and
expenses of expert witnesses) arising from or in connection with (i) the
presence on or under all Collateral constituting immovable (real) property of
any hazardous substances or solid wastes (as defined elsewhere in this
Agreement), or any releases or discharges of any hazardous substances or solid
wastes on, under or from such property, or (ii) any activity carried on or
undertaken on or off such property, whether prior to or during the term of this
Agreement, and whether by Borrower or any Subsidiary or any predecessor in title
or any officers, employees, agents, contractors or subcontractors of Borrower or
any Subsidiary or any predecessor in title, or any third persons at any time
occupying or present on such property, in connection with the handling, use,
generation, manufacture, treatment, removal, storage, decontamination, clean-up,
transport or disposal of any hazardous substances or solid wastes at any time
located or present on or under such property. The foregoing indemnity shall
further apply to any residual contamination on or under such property, or
affecting any natural resources, and to any contamination of any property or
natural resources arising in connection with the generation, use, handling,
storage, transport or disposal of any such hazardous substances or solid wastes,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable laws, regulations, codes and ordinances. Without
prejudice to the survival of any other agreements of the Borrower hereunder, the
provisions of this Section shall survive the final payment of all Indebtedness
and the termination of this Agreement and shall continue thereafter in full
force and effect.

--------------------------------------------------------------------------------




        Section 5.15    Minimum Net Worth.    The Borrower shall maintain at all
times a Consolidated Net Worth in compliance with the following amounts. During
2002 the Borrower's Consolidated Net Worth is required to be not less than two
hundred seventy one million seven hundred twenty two thousand ($271,722,000.00)
dollars. This minimum net worth requirement shall be re-set by the Agent for
2003 and thereafter annually after the end of each calendar year as to the
amount to be met during the new calendar year, with the amount to be met during
the new calendar year being increased (but not reduced) from the amount for the
prior calendar year by the sum of (x) fifty percent (50%) of the Borrower's and
its Subsidiaries' prior calendar year's net income on a consolidated basis plus
(y) one hundred (100%) percent of the net proceeds from stock or other equity
offerings of any nature by the Borrower or any Subsidiary plus (z) the
cumulative after-tax amount of fair value adjustments or ceiling tests
write-downs incurred pursuant to Regulation S-X 4-10 of the Securities and
Exchange Commission subsequent to December 31, 2001.

        Section 5.16    Current Ratio.    The Borrower and its Subsidiaries
shall maintain, on a quarterly basis as of the last day of each fiscal quarter,
a current ratio of Consolidated Current Assets to Current Consolidated
Liabilities of not less than 1.25 to 1.00. For purposes of this covenant,
current assets and current liabilities will not include the effects, if any, of
marking to market Hedging Agreements pursuant to FASB No. 133.

        Section 5.17    Minimum Interest Coverage.    The Borrower shall
maintain, on a quarterly basis as of the last day of each fiscal quarter, a
ratio (on a rolling four fiscal quarter basis) of EBITDA to Interest Expense
during the four preceding fiscal quarters of not less than 2.50 to 1.00.
"Interest Expense" shall mean, for each period of four preceding fiscal
quarters, the sum of (x) all interest, fees, charges and related expenses
payable (without duplication) for that period to a lender in connection with
borrowed money or the deferred purchase price of assets that are considered
"interest expense" under GAAP, plus (y) the portion of rent paid or payable
(without duplication) for that period under capital lease obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

        Section 5.18    Maximum Funded Debt to EBITDA.    The Borrower shall
maintain, on a quarterly basis as of the last day of each fiscal quarter, a
ratio (on a trailing four fiscal quarter basis) of funded debt to EBITDA, on the
basis set forth below, of not more than the then applicable "Coverage Ratio".
"Coverage Ratio" shall mean the following ratio, applied as of the last day of
each fiscal quarter in each year by reference to the following schedule:

For the Fiscal Quarter Ended


--------------------------------------------------------------------------------

  Coverage Ratio

--------------------------------------------------------------------------------

1st QTR 2002 through 2nd QTR 2003   4.50 to 1.00 3rd QTR 2003 through 2nd QTR
2004   4.00 to 1.00 3rd QTR 2004 through Maturity Date   3.50 to 1.00

For purposes of this Section, "debt" shall mean all debt for borrowed money and
capitalized leases (whether short or long term) (and for this purpose debt does
not mean "Debt" as otherwise defined in this Agreement).

        Section 5.19    Operating Account.    The Borrower shall cause its
Subsidiary, Evergreen Operating Corporation, to maintain an operating account
with the Agent (and may maintain operating accounts with one or more of the
other Banks). If none of the Banks has suitable branches located in Denver,
Colorado, then Evergreen Operating Corporation may maintain local payroll and
operating accounts with another financial institution located in Denver,
Colorado.

        Section 5.20    Additional Guarantors, Grantors and Material
Subsidiaries.    (a) The Borrower will grant or cause to be granted additional
Collateral upon significant acquisitions, and other circumstances, from time to
time as required by Section 3.3.

--------------------------------------------------------------------------------


        (b)  Upon each formation, acquisition or other event which causes a
Person to become a new domestic Material Subsidiary after the Closing Date, or
if an existing domestic Subsidiary becomes a Material Subsidiary after the
Closing Date, the Borrower shall cause such new domestic Subsidiary promptly to
execute and deliver to the Agent a Guaranty Agreement securing the Secured
Liabilities, together with evidence of corporate or other entity authority to
enter into such Guaranty Agreement as the Agent may reasonably request
(including without limitation a legal opinion pertaining to such matters). (A
domestic Subsidiary is a Subsidiary with any operations or assets within the
United States of America.) However, Evergreen Supply and Distribution Company
shall not be required to be a Guarantor as long as such Subsidiary does not own
assets beyond those involved in the matter described in Subsection 4.17(b).
(Also, for the avoidance of doubt, Evergreen UK, which is not a domestic
Subsidiary, shall not be required to be a Guarantor.) As a additional exception,
as to any Material Subsidiary which is not owned 100% by Borrower (directly or
indirectly), the Borrower, with the written consent of all of the Banks, may
pledge its ownership interest in such Material Subsidiary to the Agent as
security for the Indebtedness or the Secured Liabilities (as determined by all
of the Banks as provided in Section 3.4), instead of causing such Material
Subsidiary to be or become a Guarantor (or Grantor). On the Closing Date, the
Agent and the Banks have agreed as provided in Subsection 6.8(c) and
Section 11.3 that Lorencito and Long Canyon are not required to be Guarantors
(or Grantors), but instead the ownership interests of the Borrower in Lorencito
and of Primero Corp in Long Canyon shall be pledged to the Agent, for the
ratable benefit of the Secured Parties, to secure the Secured Liabilities.

        (c)  Concurrently with the furnishing of the annual and quarterly
financial information described in Section 5.2, the Borrower shall determine
whether any Subsidiary which has not previously been designated as a Material
Subsidiary has become a Material Subsidiary under the terms of the definition
thereof, and if so the Borrower shall send a designation notice to the Agent to
that effect concurrently with the furnishing of such financial information.

        (d)  The Borrower shall give notice pertaining to changes in all
Material Subsidiaries as provided in Subsection 5.11(f).


ARTICLE 6

NEGATIVE COVENANTS


        Unless the Agent's and the Required Banks' (or, if required by
Section 10.4 hereof, all the Banks') prior written consent to the contrary is
obtained, the Borrower will, and will cause each Subsidiary to, at all times
comply with the covenants contained in this Article 6, from the date hereof and
for so long as any part of the Indebtedness is outstanding.

        Section 6.1    Debts, Guaranties and Other Obligations.    The Borrower
will not incur, create, assume or in any manner become or be liable in respect
of any Debt direct or contingent, except for:

(a)The Indebtedness to the Agent and Banks under this Agreement, the Notes and
the Collateral Documents.

(b)Customary trade payables or operating leases, and endorsements of negotiable
instruments for deposit or collection, all from time to time incurred in the
ordinary course of business.

(c)Debt under operating agreements, unitization and pooling agreements and
orders, farmout agreements and gas balancing agreements, in each case that are
customary in the oil, gas and mineral production business and that are entered
into in the ordinary course of business.

(d)Taxes, assessments or other government charges which are not yet due or are
being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by GAAP shall have
been made therefor.

--------------------------------------------------------------------------------

(e)Debts for deposits held in escrow which are not commingled with Borrower's
own funds.

(f)Permitted Hedge Obligations of the Borrower.

(g)Debts for other business activities of Borrower (not included within the
above Subsections) not to exceed ten million ($10,000,000.00) dollars in the
aggregate at any one time.

(h)Debt under the unsecured Senior Convertible Debenture transaction described
in the Borrower's proposal letter of December 6, 2001, in the principal amount
not to exceed $100,000,000.00, issued by the Borrower on or before December 31,
2001 (and without subsequent increase).

        Section 6.2    Liens.    The Borrower will not, and will not allow or
suffer any Grantor to, create, incur, assume or permit to exist any Lien on any
of its property now owned or hereafter acquired, except for:

(a)Liens for taxes, assessments, or other governmental charges not yet due or
which are being contested in good faith by appropriate action promptly initiated
and diligently conducted, if such reserve as shall be required by GAAP shall
have been made therefor.

(b)Liens of landlords, vendors, carriers, warehousemen, mechanics, laborers and
materialmen arising by law in the ordinary course of business for sums either
not past due more than 30 days or being contested in good faith by appropriate
action promptly initiated and diligently conducted, if such reserve as shall be
required by GAAP shall have been made therefor.

(c)Inchoate liens arising under ERISA to secure the contingent liability of the
Borrower permitted by this Agreement.

(d)The pledge of the Collateral and any other Liens in favor of the Agent, to
secure, on a pari passu basis, (i) the Indebtedness of the Borrower to the Agent
and the Banks, and (ii) (in all or some cases as determined by all the Banks)
the Secured Hedge Obligations permitted by this Agreement (including the
definitions hereof).

(e)Minor imperfections of title or Liens that do not materially impair the
development, operation or value of property in its intended use or the title
thereto and which are of a nature generally existing with respect to properties
of a similar character as the Collateral.

(f)Royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of the Borrower warranted in the
Collateral Documents.

(g)Operating agreements, unitization and pooling agreements and orders, farmout
agreements, gas balancing agreements and other agreements, in each case that
would be deemed customary by a reasonably prudent operator under circumstances
prevailing in the oil, gas and mineral production business in the general area
of such portion of such property, and that are entered into in the ordinary
course of business in good faith, and that Borrower determines in good faith to
be necessary for or advantageous to the economic development or operation of
such property.

(h)Liens consented to in the Collateral Documents or as otherwise approved in
writing by the Required Banks.

(i)Liens resulting from good faith deposits to secure payments of workmen's
compensation or other social security programs or to secure the performance of
bids, tenders, statutory

--------------------------------------------------------------------------------

obligations, surety and appeal bonds, contracts (other than for payment of
debt), or operating leases, in each case made in the ordinary course of
business.

(j)Liens resulting from good faith deposits or the provision of other security
for Permitted Commodity Hedges, to the extent permitted by clause (3) of the
definition thereof.

The inclusion of this Section 6.2 shall not constitute in any way an
acknowledgment by the Agent and the Banks of the validity, legality,
enforceability or binding effect on the Agent and the Banks of such Liens, the
sole purpose of this provision being to provide that the existence of any such
permitted Liens shall not in and of itself constitute an Event of Default under
this Agreement.

        Section 6.3    Investments, Loans and Advances.    The Borrower will not
(directly or indirectly through any Subsidiary), and will not allow or suffer
any Subsidiary to, make or permit to remain outstanding any loans or advances or
extension of credit to, or purchases or other acquisitions of the capital stock
or obligations of, or other investments in, any Person, except for:

(a)Investments in readily marketable direct obligations of or guaranteed by the
United States of America or any agency thereof.

(b)Investments in certificates of time deposit of maturities less than one year
issued by the Agent or any Bank or by commercial banks of recognized standing
organized under the laws of and operating in the United States of America or one
of the States of the United States and having a combined paid-in capital and
paid-in surplus of not less than $45,000,000.00 in the case of each such bank.

(c)Routine advances to employees made in the ordinary course of business.

(d)Advances pursuant to operating agreements, unitization and pooling agreements
and orders, farmout agreements and gas balancing agreements, in each case that
are customary in the oil, gas and mineral production business and that are
entered into in the ordinary course of business.

(e)Acquisitions of the capital stock of the Borrower up to, in any one year
period, the lesser of (A) ten (10%) percent of outstanding shares or (B) fifteen
million ($15,000,000.00) dollars.

(f)Acquisitions expressly permitted by Subsection 6.5(b).

(g)Investments in the equity securities of any Person as specifically set forth
in Section 4.20 (subject to limits on further capital contributions in
Subsection 6.3(i) below).

(h)Investment in and acquisition of (x) common stock of Delta Petroleum
Corporation, and (y) equity interests (through Evergreen UK) in Argos
Evergreen Ltd., in each case solely for the purposes permitted by Subsection
6.5(b).

(i)Loans, advances or capital contributions made by the Borrower to any
Subsidiary which is not a Guarantor, not to exceed in the aggregate (x) for
Evergreen UK at any one time outstanding an amount equal to fifty million
($50,000,000.00) dollars, and (y) for all other such non-guarantor Subsidiaries
(i.e., not counting Evergreen UK in this clause y) at any one time outstanding
an amount equal to fifteen (15%) percent of the Consolidated Net Worth.

(j)Permitted Hedge Obligations.

        Section 6.4    Nature of Business.    The Borrower will not permit any
material change to be made in the character of its business (directly or as
carried on through Subsidiaries) or any Material Subsidiary's business as
carried on at the date hereof.

        Section 6.5    Mergers, Consolidations and Acquisitions.    (a) The
Borrower will not (directly or indirectly through any Subsidiary), and will not
suffer a Subsidiary to, merge with or consolidate with

--------------------------------------------------------------------------------


any Person (whether or not such merger or consolidation requires any capital
expenditures on the part of the Borrower), or acquire by lease, purchase or
otherwise all or substantially all of the assets of any Person. The Borrower
will not, and will not suffer a Material Subsidiary, to change its state of
organization.

        (b)  However, nothing contained in this Section 6.5 or in Section 6.3
shall prohibit the Borrower (directly or indirectly through any Subsidiary) from
acquiring oil, gas and other mineral properties, or from acquiring any Person
owning or operating oil, gas and other mineral properties (including by merger
so long as the Borrower is the surviving entity) or from investing in such a
Person through the acquisition of a portion of the capital stock or other
ownership interests of such a Person, in any such case in the ordinary course of
business. All investments by Borrower (and its Subsidiaries) in any stock or
other equity interests in any other Person shall be only in Persons which are
solely in the business of owning or operating oil, gas and other mineral
properties (or ancillary lines of business directly related thereto). Moreover,
in the case of any investment in any Person which does not result in such Person
immediately becoming both a Subsidiary and a Guarantor, each such investment
shall be strictly for the purpose of and as an alternative method of investing
in mineral properties (in lieu of acquiring an option, working interest or other
direct property interest in a mineral property right, intended for such purpose
but structured solely for legitimate business reasons in the form of an equity
investment), and not for speculation or general investment in other companies.
The Borrower shall give prompt notice of each such transaction under Subsection
5.11(e), and grant (or cause to be granted) additional collateral documents
where required by Section 3.3.

        Section 6.6    ERISA Compliance.    The Borrower will not at any time
permit any Plan maintained by it to engage in any "prohibited transaction" as
such term is defined in Section 4975 of the Code; incur any "accumulated funding
deficiency" as such term is defined in Section 302 of ERISA; or terminate any
such Plan in a manner which could result in the imposition of a Lien on the
property of the Borrower pursuant to Section 4068 of ERISA.

        Section 6.7    Changes.    The Borrower will not, and will not allow or
suffer any Grantor to, without 30 days prior notice to the Agent change the
location of any of its Collateral or of its chief executive office or change its
name or taxpayer identification number.

        Section 6.8    Sales.    (a) The Borrower or any Material Subsidiary or
Guarantor will not sell, assign, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
property (whether now owned or hereafter acquired) to any Person.

        (b)  The Borrower or any Subsidiary will not sell, assign, lease or
otherwise dispose (including by any sale-leaseback transaction) of any of its
property, business or assets (including without limitation equity interests in a
Subsidiary, accounts receivable and leasehold interests) whether now owned or
hereafter acquired, except for (i) obsolete or worn out property disposed of in
the ordinary course of business, provided that, if such property is to be
replaced, the net cash proceeds of each such transaction are applied to obtain a
replacement item or items within 120 days of the disposition thereof, (ii) oil,
gas and other hydrocarbons sold in the ordinary course of business and in
compliance with the terms of the Collateral Documents and this Agreement,
(iii) assets (but not including Collateral) in any one year with an aggregate
fair market value of less than five (5%) percent of the Consolidated Net Worth
(not counting property covered by clauses (i) or (ii) above), (iv) Borrower's
investment in the Chile concession or the investment described in Subsection
6.3(h), (v) leasing of equipment by EWS from time to time in the ordinary course
of business, or (vi) a portion of Primero Corp's membership interest in Long
Canyon as permitted under Subsection 6.8 (c).

        (c)  Without limiting the foregoing covenants, the Borrower shall not
resign or withdraw as a member of Lorencito, and Primero Corp shall not withdraw
or resign as a member of Long Canyon. The Borrower shall not fail to comply with
the covenants set forth in its Pledge Agreement (Membership Interest) pertaining
to Lorencito. Primero Corp shall not fail to comply with the

--------------------------------------------------------------------------------


covenants set forth in its Pledge Agreement (Membership Interest) pertaining to
Long Canyon. However, notwithstanding the provisions of this Section 6.8, as
part of the Long Canyon Settlement Primero Corp may sell or otherwise transfer
up to a twenty five (25%) percent membership interest in Long Canyon, so long as
(i) Primero Corp retains no less than seventy five (75%) percent of the
ownership and voting membership interest in Long Canyon, and (ii) the transferee
new member of Long Canyon executes and delivers a Consent and Acknowledgment in
form and substance satisfactory to the Agent and its counsel pertaining to the
Pledge Agreement by Primero Corp to the Agent, and (iii) Primero Corp and Long
Canyon execute and deliver to the Agent a Notice and Acknowledgment in form and
substance satisfactory to the Agent and its counsel pertaining to the Pledge
Agreement by Primero Corp to the Agent. In connection with (and upon
satisfaction of) the foregoing, upon the Borrower's written request the Agent
shall execute partial release documents releasing such transferred membership
interest in Long Canyon from being Collateral.

        Section 6.9    Agreements.    The Borrower or any Grantor will not enter
into or be a party to any contract or agreement for the purchase of materials,
supplies or other property or services if such contract or agreement shall
require that the Borrower or such Grantor make payment for such materials,
supplies or other property irrespective of whether delivery thereof is made or
whether such services are rendered.

        Section 6.10    Management.    The Borrower will not permit a change in
the key management of the Borrower to occur (for purposes of this Section key
management shall mean Mark Sexton as President).

        Section 6.11    Restricted Payments.    (a) The Borrower will not
declare or make, or agree to pay for or make, directly or indirectly, any
Restricted Payment, except that (i) the Borrower may declare and pay dividends
with respect to its equity securities payable solely in additional sales of its
equity securities, (ii) the Borrower may make, and agree to make, acquisitions
of its capital stock as permitted by Subsection 6.3(e); and (iii) the Borrower
may declare and pay dividends during any year in an amount not to exceed fifty
(50%) percent of the Borrower's net income for the prior fiscal year. However,
in no event shall the Borrower declare or make, or agree to pay for or make,
directly or indirectly, any Restricted Payment if at the time thereof, or
immediately after giving effect thereto, any Default or Event of Default shall
have occurred and be continuing.

        (b)  The Borrower will not make any cash or other monetary payment on
the account of the redemption, purchase or termination of any portion of the
Borrower's Senior Convertible Debenture Debt permitted under Subsection 6.1(h),
without the prior written consent of all of the Banks.

        Section 6.12    Transactions with Affiliates.    The Borrower will not,
and will not permit any Material Subsidiary to, sell, transfer, lease or
otherwise dispose of (including pursuant to a merger) any property or assets to,
or purchase, lease or otherwise acquire (including pursuant to a merger) any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except in the ordinary course of business at prices and on
terms and conditions not less favorable to the Borrower or such Material
Subsidiary, as the case may be, as could be obtained on an arms-length basis
from unrelated third persons, provided that this Section shall not apply to any
transaction that is permitted under Subsection 6.3(i).

        Section 6.13    Restrictive Agreements.    The Borrower will not
directly or indirectly enter into, incur or permit to exist, or permit any
Subsidiary so to do, any agreement or other arrangement that (i) prohibits,
restricts or imposes any condition upon the ability of such Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets or
(ii) prohibits, restricts or imposes any condition upon the ability of such
Subsidiary to pay dividends or other distributions with respect to any shares of
its equity securities (or other ownership interests) or to repay to the Borrower
any loans or advances, provided that (x) the foregoing shall not apply to
restrictions and conditions imposed by corporate law or by this Agreement, and
(y) clause (i) of this Section shall not apply to customary

--------------------------------------------------------------------------------


provisions in leases restricting the assignment thereof, and (z) clause (i) of
this Section shall not apply to Lorencito or (after the Long Canyon Settlement)
to Long Canyon.

        Section 6.14    U.K. Negative Pledge.    The Borrower will not allow or
suffer Evergreen Uk, Long Canyon or Lorencito to create, incur, assume or permit
to assist any Lien on any of its property now owned or hereafter acquired,
except for:

(a)Liens for taxes, assessments, or other governmental charges not yet due or
which are being contested in good faith by appropriate action promptly initiated
and diligently conducted, if such reserve as shall be required by GAAP shall
have been made therefor.

(b)Liens of landlords, vendors, carriers, warehousemen, mechanics, laborers and
materialmen arising by law in the ordinary course of business for sums either
not past due more than 30 days or being contested in good faith by appropriate
action promptly initiated and diligently conducted, if such reserve as shall be
required by GAAP shall have been made therefor.

(c)Minor imperfections of title or Liens that do not materially impair the
development, operation or value of property in its intended use or the title
thereto and which are of a nature generally existing with respect to properties
of a similar character.

(d)Royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, and that do not
secure Debt for borrowed money.

(e)Operating agreements, unitization and pooling agreements and orders, farmout
agreements, gas balancing agreements and other agreements, in each case that
would be deemed customary by a reasonably prudent operator under circumstances
prevailing in the oil, gas and mineral production business in the general area
of such portion of such property, and that are entered into in the ordinary
course of business in good faith, and that Evergreen UK determines in good faith
to be necessary for or advantageous to the economic development or operation of
such property.

(f)Liens as approved in writing by the Required Banks.

(g)Liens resulting from good faith deposits to secure payments of workmen's
compensation or other social security programs or to secure the performance of
bids, tenders, statutory obligations, surety and appeal bonds, contracts (other
than for payment of debt), or operating leases, in each case made in the
ordinary course of business.


ARTICLE 7

CONDITIONS OF LENDING


        Section 7.1    Conditions of Lending.    The obligation of the Banks to
make the Loan is subject to the accuracy of each and every representation and
warranty of the Borrower contained in this Agreement, to the absence of a
Default or an Event of Default, and to the receipt of the following by the Agent
(and the receipt by each Bank of a counterpart of this Agreement and its
respective Note):

        (a)    Agreement.    A duly executed counterpart of this Agreement
signed by all the parties hereto.

        (b)    Notes.    The duly executed Notes signed by the Borrower.

        (c)    Good Standing.    Certificates of good standing of the Borrower
and the Grantors issued by the Secretary of State of Colorado.

--------------------------------------------------------------------------------




        (d)    Corporate Certificates.    A certificate of each of the secretary
of the Borrower and each Guarantor or Grantor (i) setting forth resolutions of
its board of directors or member in form and substance satisfactory to the Agent
and Agent's counsel with respect to the unanimous authorization of this
Agreement, the Notes and the Collateral Documents to which it is a party,
(ii) attaching its articles of incorporation and bylaws or other organizational
documents, (iii) stating its Federal tax identification number, and (iv) setting
forth the officers authorized to sign such instruments.

        (e)    Fees.    Origination fee required by Subsection 2.5(b).

        (f)    Opinion.    Favorable legal opinion of counsel for the Borrower
and the Subsidiaries in form, scope and substance satisfactory to the Agent and
Agent's counsel.

        (g)    Updated Collateral Documents.    Duly executed (1) Third Amended
and Restated Mortgage, Deed of Trust, Assignment and Security Agreement and
Financing Statement by the Borrower; (2) Guaranty Agreements by the Guarantors
or confirmations thereof; (3) mortgages and security agreements by the Grantors,
and the related UCC-1 Financing Statements by the Borrower and the Grantors
(including without limitation confirmations by Primero Corp, EWS and Primero
LLC, and the pledge agreements and related UCC-1 financing statements by the
Borrower and Primero Corp under Section 3.1(ix) - (xi) above); and (4) any other
reasonably appropriate Collateral Documents, all in form and substance and in
such number of counterparts and filed with such government offices and agencies
as may be required by the Agent.

        (h)    Consent to Pledge.    Duly executed Consent and Acknowledgment
from the other member of Lorencito pertaining to the Pledge Agreement by the
Borrower, and Notice and Acknowledgment by Lorencito and the Borrower, all in
form, scope and substance satisfactory to the Agent and Agent's counsel.

        (i)    Lien searches.    Lien searches satisfactory to the Agent (UCC
certificates from the Colorado Secretary of State and Las Animas County).

        (j)    Title Opinions.    Supplemental Title Opinions with respect to
the Borrower's Collateral, in form, scope and substance satisfactory to the
Agent's counsel, which indicate the Borrower has good and marketable title to
the interests in the Collateral in amounts not less than those specified in the
Collateral Documents, subject to no Liens other than the Collateral Documents
and those accepted by the Required Banks in writing (it is expressly
acknowledged by the Borrower that the waiver by the Borrower of any title
requirements contained in such title opinions (on the basis of the Borrower's
business judgment) and agreement by the Banks to fund Advances shall not
constitute a waiver by the Agent and the Banks of any of the representations or
warranties of the Borrower contained herein).

        (k)    Insurance.    Satisfactory evidence of all insurance coverages
relating to the Collateral and the Borrower.

        (l)    Environmental.    Complete documentation pertaining to any
previous fines relating to the Collateral levied against the Borrower or any
operator of any Collateral for non-compliance with applicable federal, state and
local environmental laws and regulations.

In the event that the Agent and the Required Banks in their sole and absolute
discretion waive the receipt of any items set forth above, the Borrower agrees
that it nonetheless will promptly deliver such item to the Agent and the Banks
upon request within the time period reasonably specified by the Agent (including
without limitation as specified in Section 7.3). Until such conditions are
satisfied, Subsection 11.3(a) shall apply.

        Section 7.2    Certification.    The obligation of the Banks to make the
Loan is further subject to the certification by the Borrower, which the Borrower
hereby makes, that no Default or Event of Default

--------------------------------------------------------------------------------


exists, and that no material adverse changes (in the Agent's and the Required
Banks' sole determination) in the Collateral or other assets, liabilities,
financial conditions, business operations, affairs or circumstances of the
Borrower or any Material Subsidiary or other facts, circumstances or conditions
(financial or otherwise) upon which the Agent and the Banks have relied or
utilized in making their decision to make this Loan have occurred from those
reflected in the most recent financial statements furnished to the Agent prior
to the Closing Date or otherwise existing at the time of the issuance of the
Agent's commitment letter or term sheet.

        Section 7.3    Post-Closing Items.    (a) The Borrower will furnish the
Agent with an updated supplemental title opinion covering the Collateral
confirming the recordation of the Agent's supplemental Collateral Documents by
June 30, 2002.

--------------------------------------------------------------------------------




        (b)  The Borrower will furnish the Agent with an executed and recorded
Third Amended and Restated Mortgage by the Borrower covering all of the
properties included within the Borrowing Base as of the Closing Date, by
June 30, 2002.

        Section 7.4    Each Additional Advance.    The obligation of the Banks
to make additional Advances on the line of credit or issue standby letters of
credit is subject to the satisfaction of each of the following conditions:

(a)Each of the representations and warranties of the Borrower contained in this
Agreement shall be true and correct on and as of the date of each subsequent
Advance or issuance, except as such representations and warranties relate to
matters that are changed as permitted by this Agreement, or except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
on and as of such earlier date.

(b)At the time of such Advance or issuance, no Default shall have occurred and
be continuing.

(c)There shall have occurred no material adverse changes (in the Agent's and the
Required Banks' sole determination), either individually or in the aggregate, in
the assets, liabilities, financial condition, business operation, affairs or
circumstances of the Borrower or any Material Subsidiary from those reflected in
the most recent financial statements furnished to the Agent prior to the Closing
Date, except to the extent that such changes are permitted by this Agreement.


ARTICLE 8

DEFAULT


        Section 8.1    Events of Default.    Any of the following events shall
be considered an "Event of Default" as that term is used herein:

(a)Payments. The Borrower fails to make payment when due of any principal or
interest installment on any Note or of any fee hereunder or in connection
herewith to the Agent or any Bank.

(b)Representations and Warranties. Any representation or warranty made by or on
behalf of the Borrower or any Material Subsidiary contained in this Agreement,
the Notes or any of the Collateral Documents proves to have been incorrect in
any material respect as of the date thereof; or any representation, statement
(including financial statements), certificate or data furnished or made to the
Agent or any Bank by any Person under this Agreement, the Notes or any of the
Collateral Documents proves to have been untrue in any material adverse respect
as of the date as of which the facts therein set forth were stated or certified,
and which is not corrected within 30 days after the earlier of (i) notice
thereof being given by the Agent to the Borrower (and such other Person if
applicable) or (ii) such untruth (and the fact that it is an untruth) otherwise
becoming known to the president or chief financial officer of the Borrower or
other Person, as applicable.

(c)Specific Covenants. The Borrower fails to observe or perform at any time any
covenant or agreement contained in Section 5.6, Section 5.8, Section 5.15,
Section 5.16, Section 5.17, Section 5.18 or Article 6 of this Agreement.

(d)Covenants. The Borrower or other Person (other than the Agent and the Banks)
defaults in the observance or performance of any of the covenants or agreements
contained in this Agreement, the Notes or any of the Collateral Documents to be
kept or performed by the Borrower or such Person (other than a default under
Subsections (a) through (c) hereof), and such default continues unremedied for a
period of 30 days after the earlier of (i) notice

--------------------------------------------------------------------------------

thereof being given by the Agent to the Borrower or such Person, as applicable,
or (ii) such default (and the fact that it is a default) otherwise becoming
known to the president or chief financial officer of the Borrower or other
Person, as applicable.

(e)Other Debt to Agent or Bank. The Borrower or any Subsidiary defaults in the
payment of any Indebtedness to Agent or any Bank not covered under Subsection
(a) hereof, or in the payment of any other Debt to the Agent or any Bank which
is not Indebtedness (including without limitation any Permitted Hedge
Obligations or other Hedging Agreements) or in the observance or performance of
any of the covenants, or agreements contained in any loan agreements, notes,
leases, collateral or other documents relating to any other Debt of the Borrower
or any Subsidiary to the Agent or any Bank which is not Indebtedness.

(f)Other Debt to Other Lenders. The Borrower defaults in the payment of any Debt
due to any Person (other than the Agent and the Banks) (including without
limitation under any Permitted Hedge Obligations or other Hedging Agreements or
the Senior Convertible Debenture Debt permitted under Subsection 6.1(h) above)
beyond the period of grace, if any, provided with respect thereto, or in the
observance or performance of any of the other covenants or agreements contained
in any credit agreements, notes, leases, guaranty agreement, collateral or other
documents relating to any Debt of the Borrower to any Person (other than the
Agent and the Banks) if the effect of such default is to cause, or permit the
holder or holders of such obligation (or the trustee or agent on behalf of such
holder or holders) to be able to cause (whether or not so done), such obligation
to become due prior to its stated maturity.

(g)Involuntary Bankruptcy or Receivership Proceedings. A receiver, conservator,
liquidator or trustee of the Borrower, or of any of its property, is appointed
by order or decree of any court or agency or supervisory authority having
jurisdiction; or an order for relief is entered against the Borrower under the
Federal Bankruptcy Code; or the Borrower is adjudicated bankrupt or insolvent;
or any material portion of the property of the Borrower is sequestered by court
order and such order remains in effect for more than 60 days after the Borrower
obtains knowledge thereof; or a petition is filed against the Borrower under any
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or receivership law of any jurisdiction, whether now or hereafter in
effect, and such petition is not dismissed within 60 days.

(h)Voluntary Petitions. The Borrower files a case under the Federal Bankruptcy
Code or seeking relief under any provision of any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or hereafter in effect, or consents to the filing
of any case or petition against it under any such law.

(i)Assignments for Benefit of Creditors. The Borrower makes an assignment for
the benefit of its creditors, or admits in writing its inability to pay its
debts generally as they become due, or consents to the appointment of a
receiver, trustee or liquidator of the Borrower or of all or any part of its
property.

(j)Undischarged Judgments. Judgment for the payment of money in excess of
$500,000.00 (which is not covered by insurance) is rendered by any court or
other governmental body against the Borrower, and the Borrower does not
discharge the same or provide for its discharge in accordance with its terms, or
procure a stay of execution thereof within 30 days from the date of entry
thereof, and within said 30-day period, or such longer period during which
execution of such judgment shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal while providing such
reserves therefor as may be required under GAAP.

--------------------------------------------------------------------------------

(k)Attachment. A writ or warrant of attachment or any similar process shall be
issued by any court against all or any material portion of the property of the
Borrower, and such writ or warrant of attachment or any similar process is not
released or bonded within 60 days after its entry.

(l)Condemnation. The Collateral, or any substantial portion thereof, is
condemned or expropriated under power of eminent domain by any legally
constituted governmental authority.

(m)Change of Control. A Change of Control shall occur.

        Section 8.2    Remedies.    (a) Upon the happening of any Event of
Default specified in the preceding Section (other than Subsections (g) or (h)
thereof), (i) all obligations, if any, of the Agent or the Banks to make
Advances to the Borrower or issue standby letters of credit at the request of
the Borrower shall immediately cease and terminate, and (ii) the Agent shall at
the direction, or may with the consent, of the Required Banks by written notice
to the Borrower declare the entire principal amount of all Indebtedness then
outstanding including interest accrued thereon to be immediately due and payable
without presentment, demand, protest, notice of protest or dishonor or other
notice of default of any kind, all of which are hereby expressly waived by the
Borrower.

        (b)  Upon the happening of any Event of Default specified in
Subsections (g) or (h) of the preceding Section, (i) all obligations, if any, of
the Agent or the Banks to make Advances to the Borrower or issue standby letters
of credit at the request of the Borrower shall immediately cease and terminate,
and (ii) the entire principal amount of all Indebtedness then outstanding
including interest accrued thereon shall, without notice or action by the Agent,
be immediately due and payable without presentment, demand, protest, notice of
protest or dishonor or other notice of default of any kind, all of which are
hereby expressly waived by the Borrower.

        (c)  In furtherance of the foregoing, to the extent any standby letters
of credit are outstanding upon the happening of any Event of Default, the Agent
may by written notice to the Borrower require the Borrower to pay to the Agent
immediately on such demand the full undisbursed amount of such letters of
credit, with interest thereon from demand until paid at the Default Rate
(notwithstanding any interest rate provision to the contrary in any letter of
credit application or agreement between Borrower and the Issuing Bank, even if
executed after this Agreement), such amount to be held by the Agent as
collateral for the payment of such letters of credit.

        (d)  In addition to the foregoing, the Agent may exercise any of the
rights and remedies established in the Collateral Documents or avail itself of
any other rights and remedies provided by applicable law. Furthermore, upon the
happening of any Event of Default and demand by the Agent, the Borrower shall
execute and deliver such division orders, transfer orders or letters in lieu
thereof in form and substance satisfactory to the Agent covering all properties
subject to the Collateral Document providing for the payment of all proceeds of
production therefrom directly to the Agent.

        Section 8.3    Set-Off.    Upon the occurrence of any Event of Default,
the Agent and the Banks shall have the right to set-off any funds of the
Borrower in the possession of the Agent or such Bank against any amounts then
due by the Borrower to the Agent or the Banks pursuant to the Agreement (with
the exception of funds deposited in accounts in trust for third parties and so
identified to the depositary, or funds deposited in pension accounts, IRAs, and
Keogh accounts). The Borrower agrees that any holder of a participation in any
Note may exercise any and all rights of counter-claim, set-off, banker's lien
and other liens with respect to any and all monies owing by Borrower to such
holder as fully as if such holder of a participation or a holder of a note in
the amount of such participation.

        Section 8.4    Marshaling.    The Borrower shall not at any time
hereafter assert any right under any law pertaining to marshaling (whether of
assets or liens) and the Borrower expressly agrees that the

--------------------------------------------------------------------------------


Agent may execute or foreclose upon the Collateral Documents in such order and
manner as the Agent, in its sole discretion, deems appropriate.


ARTICLE 9

THE AGENT


        Section 9.1    Appointment and Authorization.    (a) Each Bank
irrevocably appoints and authorizes the Agent to receive all payments of
principal, interest, fees and other amounts payable by the Borrower under this
Agreement and to remit same that is payable to the Banks promptly to the Banks,
to disburse the Advances from the Banks, and to take such action and to exercise
such powers under this Agreement, the Notes, and the Collateral Documents as are
delegated to the Agent by the Banks from time to time. The Agent shall promptly
distribute to the Banks upon receipt all payments and prepayments of principal,
interest, fees and other amounts paid by the Borrower under this Agreement that
is payable to the Banks, in proportion to the Banks' Commitments. Similarly, the
Banks shall be obligated to fund Advances in proportion to their Commitments. If
the Agent receives a payment in immediately available funds by 11:00 a.m.
(Central Time), the Agent will make available to each Bank on the same date, by
wire transfer of immediately available funds, such Bank's ratable share of such
payment, and if such payment is received after 11:00 a.m. (Central Time) or in
other than immediately available funds, the Agent will make available to each
Bank its ratable share of such payment by wire transfer of immediately available
funds on the next succeeding Business Day (or in the case of uncollected funds,
as soon as practicable after collected). If the Agent shall not have made a
required distribution to the Banks as required by the preceding sentence after
receiving a payment for the account of such Banks, the Agent shall pay to each
such Bank, on demand, its ratable share of such payment with interest thereon at
the Federal Funds Rate (as defined in the next sentence) for each day from the
date such amount was required to be disbursed by the Agent until the date repaid
to such Bank. The Federal Funds Rate shall mean, for any day, an interest rate
per annum (expressed as a decimal, rounded upwards, if necessary, to the next
higher 1/100 of 1%) equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published for such day (or, if such day
is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations at approximately
10:00 a.m. (Central Time) on such day on such transactions received by the Agent
from three federal funds brokers of recognized standing selected by the Agent.

        (b)  The Agent or the Issuing Bank may resign at any time by written
notice to the Banks and the Borrower. The Agent or the Issuing Bank may be
removed at any time with or without cause by the Required Banks. The successor
Agent or successor Issuing Bank shall be selected by the Required Banks from
among the remaining Banks. If no successor Agent or successor Issuing Bank has
been so appointed by the Required Banks (and approved by the Borrower as
provided below) and has accepted such appointment within thirty (30) days after
such notice of resignation or removal, then the retiring Agent or retiring
Issuing Bank may, on behalf of the Banks and the Borrower, appoint a successor
Agent or successor Issuing Bank from among the remaining Banks. Any successor
Agent or successor Issuing Bank must be approved by the Borrower, which approval
will not be unreasonably withheld, delayed or conditioned. Upon the acceptance
of any appointment as Agent or Issuing Bank by a successor Agent or successor
Issuing Bank, such successor Agent or successor Issuing Bank shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Agent or retiring Issuing Bank, and the retiring Agent or
retiring Issuing Bank shall be discharged from its duties and obligations under
this Agreement and the Collateral Documents, except that the retiring Issuing
Bank shall remain the Issuing Bank with respect to any letters of credit
outstanding hereunder on the effective date of its resignation or removal and
the provisions affecting the Issuing Bank with respect to such letters of credit
shall inure to the benefit of the retiring Issuing

--------------------------------------------------------------------------------


Bank until the termination of all such letters of credit. After any retiring
Agent's or retiring Issuing Bank's resignation or removal hereunder as Agent or
Issuing Bank, the provisions of this Article 9 shall inure to its benefit as to
any actions taken or omitted to be taken while it was acting as Agent or Issuing
Bank.

        (c)  Each Bank irrevocably appoints and authorizes the Agent to hold
this Agreement and the Collateral Documents (but not the Notes, which will be
held by the respective Banks), and to take such action and exercise such powers
under this Agreement, the Notes and the Collateral Documents as are delegated to
the Agent by the Banks from time to time. Any requests by the Borrower for
consent by the Banks or waiver or amendment of provisions of this Agreement
shall be delivered by the Borrower to the Agent, but favorable action on such
requests shall require the approval of the Required Banks or all of the Banks,
as the case may be.

        Section 9.2    Agent's Reliance.    Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it under or in connection with this Agreement, the Notes
or the Collateral Documents, except for its or their own gross negligence or
willful misconduct. Without limiting the generality of the foregoing, the Agent:
(i) may treat the payee of any of the Notes as the holder thereof until the
Agent receives written notice of the assignment or transfer thereof, signed by
such payee and in form satisfactory to the Agent; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Bank and shall not be responsible to any Bank for any statements, warranties
or representations made in or in connection with this Agreement, the Notes and
the Collateral Documents; (iv) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement, the Notes or the Collateral Documents (except
receipt of items expressly required to be delivered to the Agent hereunder), or
to inspect any property (including the books and records) of the Borrower;
(v) shall not be responsible to any Bank for the due execution, legality,
validity, enforce ability, genuineness, sufficiency or value of this Agreement,
the Notes or the Collateral Documents; and (vi) shall incur no liability under
or in respect to this Agreement, the Notes or the Collateral Documents by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile, telegram, cable or telex) believed by it to be genuine and
signed or sent by the proper party or parties. The Agent shall not have a
fiduciary relationship in respect of any Bank by reason of this Agreement. The
Agent shall not have any implied duties to the Banks, or any obligation to the
Banks to take any action under this Agreement, the Notes or the Collateral
Documents except any actions specifically provided by such documents to be taken
by it.

        Section 9.3    Acts by Agent after Default, etc.    In the event that
the Agent shall have been notified in writing by any of the Borrower or the
Banks of any Event of Default (or in the event that the officer of the Agent
responsible for the Borrower' account obtains actual knowledge of an Event of
Default), the Agent (i) shall immediately notify the Banks; (ii) shall take such
action and assert such rights under this Agreement as it is expressly required
to do pursuant to the terms of this Agreement with the consent of or direction
by the Required Banks; (iii) may take such other actions and assert such other
rights as it deems advisable, in its discretion, for the protection of the
interests of the Banks pursuant to applicable laws with the consent of the
Required Banks; and (iv) shall inform all the Banks of the taking of action or
assertion of rights pursuant to this Section. Each Bank agrees with the Agent
and the other Banks that the decisions and determinations of the Required Banks
in enforcing this Agreement, the Notes and the Collateral Documents and guiding
the Agent in those matters shall be binding upon all the Banks, including
without limitation authorizing the Agent at the pro rata expense of all the
Banks (to the extent not reimbursed by the Borrower) to retain attorneys to seek
judgment on this Agreement, the Notes and the Collateral Documents. Each Bank
agrees with the other Banks

--------------------------------------------------------------------------------


that it will not, without the consent of all the other Banks, separately seek to
institute any legal action with respect to the Loan. The Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any Collateral Document in accordance with written instructions signed by
the Required Banks (or, where required, all the Banks), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Banks and on all of the holders of Notes, provided, however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law.

        Section 9.4    Bank Credit Decision.    Each Bank acknowledges that it
has, independently and without reliance upon the Agent or any other Bank and
based on the financial statements referred to herein and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, the Notes and the Collateral Documents. No representation or
warranty, express or implied, is made by the Agent as to the accuracy or
completeness of information provided by the Borrower to the Banks, and the Agent
assumes no responsibility for its accuracy or completeness.

        Section 9.5    Agent.    The Agent shall have the same rights and powers
under this Agreement, the Notes and the Collateral Documents as any other Bank
and may exercise the same as though it were not the Agent; and the term "Bank"
or "Banks" shall, unless otherwise expressly indicated, include Agent in its
individual capacity. The Agent may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with
Borrower and its Subsidiaries as if the Agent were not the Agent and without any
duty to account therefor to the Banks. The Banks acknowledge that Section 3.4
shall govern the relationship among the Secured Parties with respect to the
Secured Liabilities.

        Section 9.6    Assignments and Participations.    (a) No Bank may assign
to any other Person any portion of its interests, rights and obligations under
this Agreement (including, without limitation, any portion of its Commitment or
the Loan at the time owing to it and Note held by it) unless each of the
following conditions is or has been satisfied: (i) the Agent has given its prior
written consent (which consent will not be unreasonably withheld), (ii) the
Borrower has given its prior written consent (which consent will not be
unreasonably withheld, and shall not be required upon the occurrence and during
the continuance of an Event of Default), (iii) each such assignment is of a
constant, and not a varying, percentage of all the assigning Bank's rights and
obligations under this Agreement, (iv) the assignment is for a Commitment of
$5,000,000.00 or more, (v) the parties to such assignment have executed and
delivered to the Agent an Assignment and Acceptance, substantially in the form
of Exhibit B hereto (the "Assignment and Acceptance"), together with any Note
subject to such assignment, one or more signature pages to this Agreement
containing the signature of the assignee, and (following the Effective Date, as
defined in the applicable Assignment and Acceptance) payment by the assignee to
the Agent for its own account of an assignment administration fee in the amount
of $3,500.00, (vi) either the assignor or assignee shall have paid the Agent's
reasonable costs and expenses (including without limitation attorneys' fees and
expenses) in connection with the assignment, (vii) the Agent shall have
delivered to the Borrower a fully executed copy of such Assignment and
Acceptance, and (viii) the assignee is (A) a state or national commercial bank
located in the United States or (B) a bank organized under a jurisdiction other
than the United States, provided that such foreign bank has provided the Agent
and the Borrower with accurate and complete signed original forms prescribed by
the Internal Revenue Service certifying as to such Bank's status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to such Bank hereunder, and provided further that such
foreign bank shall not transfer its interests, rights and obligations under this
Agreement to any Affiliate of such foreign bank unless such Affiliate provides
the Agent and the

--------------------------------------------------------------------------------


Borrower with the aforesaid tax forms. Upon satisfaction of each of the
foregoing conditions and upon acceptance and notation by the Agent, from and
after the Effective Date specified in each Assignment and Acceptance, which
Effective Date shall be at least five (5) Business Days after the execution
thereof, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Bank, and (y) the assigning Bank shall, to the extent provided in such
assignment, be released from its obligations under this Agreement.
Notwithstanding the foregoing, the restrictions contained above in this
Subsection 9.6(a) shall not apply to assignments to any Federal Reserve Bank,
and the conditions set forth in clauses (i) and (ii) above shall not apply to
assignments by any Bank to any Person which controls, is controlled by, or is
under common control with, or is otherwise substantially affiliated with that
Bank.

        (b)  Upon its receipt of an Assignment and Acceptance executed by the
parties to such assignment together with any Note subject to such assignment and
the written consent of the Agent and the Borrower to such assignment, the Agent
shall give prompt notice thereof to the Borrower and the Banks. Within five
(5) Business Days after receipt of such notice, the Borrower at its own expense,
shall execute and deliver to the Agent, in exchange for the surrendered Note, a
new Note to the order of such assignee(s) in an amount equal to the amount
assumed by such assignee(s) pursuant to such Assignment and Acceptance and, if
the assigning Bank has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Bank in an amount equal to the amount
retained by it hereunder. Such new Note or Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of the surrendered
Note, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in the form of the assigned Note. The surrendered Note shall
be canceled and returned to the Borrower. The Agent shall have the right to
substitute a revised Schedule 1 hereto to reflect the respective Commitments
following each such assignment.

        (c)  Each Bank, without the consent of the Agent or the other Banks but
with the prior written consent of the Borrower (which consent will not be
unreasonably withheld, and shall not be required during the existence and
continuance of an Event of Default), may sell participations to one or more
banks or other financial institutions (and such bank or banks or financial
institution or financial institutions shall be bound by the terms of this
Agreement, including without limitation this Section 9.6) in all or a portion of
the Loan (including its Commitment) under this Agreement; provided, that the
selling Bank shall retain the sole right and responsibility to enforce the
obligations of the Borrower relating to the Loan and that the only rights
granted to the participant pursuant to such participation arrangements with
respect to waivers, amendments or modifications of this Agreement shall be the
right to approve waivers, amendments, or modifications which require the consent
of all of the Banks as provided in Section 10.4 hereof. Notwithstanding the
foregoing, the Borrower's consent shall not be required for any participation
granted to any Federal Reserve Bank.

        Section 9.7    Indemnification of the Agent and Issuing Bank.    The
Banks ratably (computed by reference to each Bank's respective Commitment) shall
indemnify the Agent, its respective Affiliates, the Issuing Bank, its respective
Affiliates, and the respective shareholders, directors, officers, employees,
agents and counsel of the foregoing (each an "Agent Indemnitee") and hold each
Agent Indemnitee harmless from and against any and all claims (whether
groundless or otherwise), liabilities, losses, damages, costs and expenses of
any kind (including, without limitation, (i) the reasonable fees and
disbursements of counsel and (ii) any expenses for which the Agent has not been
reimbursed by the Borrower as required by this Agreement) which may be incurred
by such Agent Indemnitee arising out of or related to this Agreement or the
transactions contemplated hereby, or the Agent's actions taken hereunder
(including the Agent Indemnitee's own negligence); provided, that no Agent
Indemnitee shall have the right to be indemnified hereunder for such Agent
Indemnitee's own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction, or to the extent that such claim relates to the
breach by such Agent Indemnitee of its obligations under this Agreement. The
foregoing shall survive the termination of this Agreement.

--------------------------------------------------------------------------------



ARTICLE 10

MISCELLANEOUS


        Section 10.1    Notices.    Any notice or demand which, by provision of
this Agreement, is required or permitted to be given by one party to the other
party hereunder shall be given by (i) deposit, postage prepaid, in the mail,
registered or certified mail, or (ii) delivery to a recognized express courier
service, or (iii) delivery by hand, or (iv) transmitted by facsimile machine, in
each case addressed (until another address or addresses is given in writing by
such party to the other party) as follows:

    If to Borrower:   Evergreen Resources, Inc.
1401 Seventeenth Street, Suite 1200
Denver, Colorado 80202
 
 
 
 
Attention:
 
Mr. Mark Sexton
        and
Mr. Kevin Collins
 
 
 
 
Facsimile Number: (303) 298-7800
 
 
If to Agent:
 
Hibernia National Bank
P. O. Box 61540
New Orleans, Louisiana 70161
 
 
 
 
 
 
or
 
 
 
 
313 Carondelet Street
New Orleans, Louisiana 70130
 
 
 
 
Attention: Manager, Energy/Maritime Department
 
 
 
 
Facsimile Number: (504) 533-5434
 
 
If to Banks:
 
At the addresses set forth on Schedule 1 hereto.

All notices sent by facsimile transmission shall be deemed received by the
addressee upon the transmitter's receipt of acknowledgment of receipt from the
offices of such addressee, provided that properly addressed hard copy is put in
the mail with sufficient postage within twenty-four (24) hours of transmission.

        Section 10.2    Entire Agreement.    This Agreement, the Notes and the
Collateral Documents, together with the letter agreement referred to in
Subsection 2.5(c), set forth the entire agreement between the Borrower and the
Agent and the Banks with respect to the Indebtedness, and supersede all prior
written or oral understandings with respect thereto; provided, however, that all
written and oral representations, warranties and certifications made by the
Borrower to the Agent and the Banks with respect to the Indebtedness and the
security therefor shall survive the execution of this Agreement. The Borrower is
not relying on any representation by the Agent, any of the Banks or any
representative thereof, and no representation has been made, that the Agent or
any Bank will, at the time of a Default or any other time, waive, negotiate,
discuss or take or refrain from taking any action with respect to such Default.

        Section 10.3    Renewal, Extension or Rearrangement.    All provisions
of this Agreement relating to the Notes shall apply with equal force and effect
to each and all promissory notes or security instruments hereinafter executed
which in whole or in part represent a renewal, extension for any period,
increase or rearrangement of any part of the Notes.

        Section 10.4    Amendment.    No amendment or waiver of any provision of
this Agreement or consent to any departure therefrom by the Borrower or the
Banks shall be effective unless the same

--------------------------------------------------------------------------------


shall be in writing and signed by the Borrower, the Agent and the Required
Banks; provided, that without the written consent of all of the Banks, no
amendment or waiver to this Agreement, any Note or any Collateral Document shall
(i) change the scheduled payment dates or maturity of the Loan, or (ii) change
the principal of or decrease the rate or change the time of payment of interest
or fees or decrease any premium payable with respect to any Note, or change the
currency in which the Loan is to be paid, or (iii) increase the Commitments, or
permit the Borrower to assign its rights hereunder, or add additional borrowers
hereunder, or (iv) release the Borrower, or affect the time, amount or
allocation of any required prepayments, or (v) effect the release of any
Collateral (other than as expressly permitted in the Collateral Documents or
this Agreement) or any Material Subsidiary as a Guarantor of the Indebtedness or
subordinate the rights of the Agent and the Banks with respect to Collateral, or
(vi) reduce the proportion of the Banks required to agree on each determination
of the Borrowing Base, or (vii) reduce the proportion of the Banks or the
Required Banks (as applicable) required with respect to any consent, waiver,
determination or change made hereunder, (viii) change the definition of Required
Banks or amend this Section 10.4, or (ix) change any provisions hereof in a
manner that would alter the pro rata sharing of payments required by Section 2.9
and Section 2.10. No amendment of any provision of this Agreement relating to
the Agent shall be effective without the written consent of the Agent, and no
amendment of any provision of this Agreement relating to the Issuing Bank
issuing letters of credit shall be effective without the written consent of such
Issuing Bank. However, the agents may waive or reduce payment of their own fee
required under Section 2.4(c) or clause (v) of Subsection 9.6(a) without
obtaining the consent of any of the Banks. The Borrower, the Agent and the Banks
agree that no Bank will receive compensation from the Borrower in order to
obtain such Bank's consent to an amendment or waiver in a greater proportion
than that received by any other Bank for the same matter (but this provision
does not restrict fees to the agents for their services in connection with this
Agreement).

--------------------------------------------------------------------------------



        Section 10.5    Invalidity.    In the event that any one or more of the
provisions contained in this Agreement, the Notes or the Collateral Documents
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, the Notes or the Collateral Documents.

        Section 10.6    Survival of Agreements.    All representations and
warranties of the Borrower herein, and all covenants and agreements herein not
fully performed before the effective date of this Agreement, shall survive such
date.

        Section 10.7    Waivers.    No course of dealing on the part of the
Agent, any Bank or its respective officers, employees, consultants or agents,
nor any failure or delay by the Agent or any Bank with respect to exercising any
of their rights, powers or privileges under this Agreement, the Notes or the
Collateral Documents, shall operate as a waiver thereof.

        Section 10.8    Cumulative Rights.    The rights and remedies of the
Agent and the Banks under this Agreement, the Notes and the Collateral Documents
shall be cumulative, and the exercise or partial exercise of any such right or
remedy shall not preclude the exercise of any other right or remedy.

        Section 10.9    Time of the Essence.    Time shall be deemed of the
essence with respect to the performance of all of the terms, provisions and
conditions on the part of the Borrower, the Agent and the Banks to be performed
hereunder.

        Section 10.10    Successors and Assigns.    All covenants and agreements
made by or on behalf of the Borrower, the Agent or the Banks in this Agreement,
the Notes and the Collateral Documents shall bind their successors and assigns
and shall inure to the benefit of the Borrower, the Agent and the Banks and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights or obligations under this Agreement, and any
assignment by any Bank must be made in compliance with Section 9.6.

        Section 10.11    Relationship Between the Parties.    The relationship
between the Agent and the Banks, on the one hand, and the Borrower on the other,
shall be solely that of lender and borrower, and such relationship shall not,
under any circumstances whatsoever, be construed to be a joint venture, joint
adventure, or partnership. Neither the Agent nor any Bank has any fiduciary
obligation to the Borrower or any Subsidiary with respect to this Agreement or
the transactions contemplated hereby.

        Section 10.12    Limitation of Liability.    This Agreement, the Notes
and the Collateral Documents are executed by officers of the Agent and the
Banks, and by acceptance of the Loan, the Borrower agrees that for the payment
of any claim or the performance of any obligations hereunder resulting from any
default by the Agent or any of the Banks, resort shall be had solely to the
assets and property of the defaulting Agent or Bank, and no shareholder,
officer, employee or agent of the defaulting Agent or Bank shall be personally
liable therefor.

        Section 10.13    Titles of Articles, Sections and Subsections.    All
titles or headings to articles, sections, subsections or other divisions of this
Agreement or the exhibits hereto are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
content of such articles, sections, subsections or other divisions, such other
content being controlling as to the agreement between the parties hereto.

        Section 10.14    Singular and Plural.    Words used herein in the
singular, where the context so permits, shall be deemed to include the plural
and vice versa. The definitions of words in the singular herein shall apply to
such words when used in the plural where the context so permits and vice versa.

        SECTION 10.15    GOVERNING LAW.    THIS AGREEMENT IS, AND THE NOTES WILL
BE, CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE UNITED STATES OF AMERICA AND THE STATE OF LOUISIANA.

--------------------------------------------------------------------------------


        Section 10.16    Counterparts.    This Agreement may be executed in two
or more counterparts, and it shall not be necessary that the signatures of all
parties hereto be contained on any one counterpart hereof; each counterpart
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

        SECTION 10.17    WAIVER OF JURY TRIAL; SUBMISSION TO
JURISDICTION.    (a) THE BORROWER, THE AGENT AND THE BANKS HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH THE BORROWER, THE AGENT AND THE BANKS
MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO (i) THE NOTES,
(ii) THIS AGREEMENT, (iii) THE COLLATERAL DOCUMENTS OR (iv) THE COLLATERAL. IT
IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY
OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, THE AGENT AND EACH
BANK, AND THE BORROWER, THE AGENT AND EACH BANK HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THE
BORROWER, THE AGENT AND EACH BANK FURTHER REPRESENT THAT IT HAS BEEN REPRESENTED
IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

        (b)  THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
GENERAL JURISDICTION OF THE STATE COURTS OF LOUISIANA AND THE FEDERAL EASTERN
DISTRICT COURT IN LOUISIANA, AND AGREES THAT ANY ACTION OR PROCEEDING ARISING
OUT OF OR BROUGHT TO ENFORCE THE PROVISIONS OF THE NOTES, THIS AGREEMENT AND/OR
THE COLLATERAL DOCUMENTS MAY BE BROUGHT IN ANY COURT HAVING SUBJECT MATTER
JURISDICTION. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT ANY SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT
AND AGREES NOT TO PLEAD OR CLAIM THE SAME. THE BORROWER AGREES THAT NOTHING
HEREIN SHALL LIMIT THE AGENT'S AND THE BANKS' RIGHT TO SUE IN ANY OTHER
JURISDICTION.

        (c)  THE BORROWER HEREBY AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 10.1 OR AT SUCH OTHER ADDRESS
AS TO WHICH THE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. THE BORROWER
AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


ARTICLE 11

RENEWAL


        Section 11.1    No Novation.    The Borrower confirms that this
Agreement has been given in renewal and extension of the Indebtedness to the
Banks and the Issuing Bank under the Prior Credit Agreement described in the
Preliminary Statement to this Agreement, and that nothing in this

--------------------------------------------------------------------------------

Agreement shall constitute the satisfaction or extinguishment of the amount owed
thereunder, nor shall it be a novation of the amount owed thereunder.

        Section 11.2    No Defenses.    The Borrower represents and warrants
that there is no defense, offset, compensation, counterclaim or reconventional
demand with respect to amounts due under, or performance of the terms of, the
prior Notes or the Prior Credit Agreement; and to the extent any such defense,
offset, compensation, counterclaim or reconventional demand or other causes of
action might exist, known or unknown, such items are hereby waived by the
Borrower.

        Section 11.3    Transition and Releases.    Until the conditions
precedent in Section 7.1 have been met, the terms of the Prior Credit Agreement
shall remain in full force and effect, and the Borrower may borrow under the
terms established thereunder (but only until and no later than June 30, 2002),
so long as all of the conditions and requirements otherwise established in this
Agreement are met. The Borrower, the Agent and the Banks acknowledge that
certain provisions of the Prior Credit Agreement shall remain pertinent for a
time after the effectiveness of this Agreement, such as the Percentage
Outstanding under the Prior Credit Agreement being used for the determinations
of the initial Applicable LIBO Rate Margin and Applicable Prime Rate Margin, and
pertaining to letters of credit issued under the Prior Credit Agreement which
remain outstanding on and after the Closing Date.

        (b)  As contemplated by Subsection 5.20(b) and Subsection 6.8(c), the
Banks specifically acknowledge by execution of this Agreement their consent to
and authorization of the Agent to execute such release and termination documents
as appropriate to release the mortgages and security interests affecting the
property of Long Canyon, upon receipt of the executed Pledge Agreement
(Membership Interest) by Primero Corp as provided in Subsection 11.3(e) below.

        (c)  The Agent and the Banks hereby release and terminate the Guaranty
Agreement of EnviroSeis, LLC and of Powerbridge, Inc., executed in connection
with the Prior Credit Agreement.

        (d)  The Agent and the Banks hereby agree that the Guaranty Agreement of
Lorencito executed in connection with the Prior Credit Agreement shall be
released and terminated, automatically without need of further act or
documentation, upon the Agent's receipt and acceptance (in form and substance
satisfactory to it and its counsel) of (i) the executed Pledge Agreement
(Membership Interest) by the Borrower pertaining to Lorencito, (ii) a Consent
and Acknowledgment executed by the other member of Lorencito pertaining to said
Pledge Agreement, (iii) a Notice and Acknowledgment executed by Lorencito and
the Borrower pertaining to the Pledge Agreement, and (iv) the related
Certificates of membership interest and UCC-1 Financing Statement.

        (e)  The Agent and the Banks hereby agree that the Guaranty Agreement of
Long Canyon executed in connection with the Prior Credit Agreement shall be
released and terminated, automatically without need of further act or
documentation, upon the Agent's receipt and acceptance (in form and substance
satisfactory to it and its counsel) of (i) the executed Pledge Agreement
(Membership Interest) by Primero Corp pertaining to Long Canyon, (ii) if the
Long Canyon Settlement has occurred, an executed Consent and Acknowledgment by
the other member of Long Canyon pertaining to said Pledge Agreement, (iii) a
Notice and Acknowledgment executed by Long Canyon and Primero Corp pertaining to
the Pledge Agreement, and (iv) the related Certificate of membership (if any)
interest and UCC-1 Financing Statement. Also, the Banks hereby authorize the
Agent to release up to 25% of Primero Corp's membership interest in Long Canyon
from the Collateral in connection with the Long Canyon Settlement in accordance
with the provisions and requirements of Subsection 6.8(c).

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
duly executed by their respective officers thereunto duly authorized, effective
as of the date first above written.

BORROWER:   EVERGREEN RESOURCES, INC.
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Name:   Kevin R. Collins       Title:   Vice President and CFO
AGENT:
 
HIBERNIA NATIONAL BANK,
as Agent
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Name:   Spencer Gagnet       Title:   Senior Vice President
BANKS:
 
HIBERNIA NATIONAL BANK,
as a Bank
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Name:   Spencer Gagnet       Title:   Senior Vice President
 
 
BNP-PARIBAS
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Name:           Title:    
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Title:    
 
 
WELLS FARGO BANK, NA
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Title:    
 
 
BANK ONE, NA
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Title:    

--------------------------------------------------------------------------------


 
 
FLEET NATIONAL BANK
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Title:    
 
 
BANK OF SCOTLAND
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Title:    
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------




LIST OF SCHEDULE


1.Commitments of the Banks


LIST OF ADDENDUM


1.LIBO Rate Provisions


LIST OF EXHIBITS


A.Form of Note

B.Form of Assignment and Acceptance

--------------------------------------------------------------------------------


SCHEDULE 1


Effective May 31, 2002
(subject to Section 7.1)

Commitments of the Banks

Name and Address of Bank


--------------------------------------------------------------------------------

  Commitment of Bank

--------------------------------------------------------------------------------

1.   Hibernia National Bank
Energy Maritime Department
313 Carondelet Street, 10th Floor
New Orleans, Louisiana 70130   $ 33,000,000.00
 
 
Attention: Mr. Spencer Gagnet
 
 
 
 
 
Facsimile Number: (504) 533-5434
Telephone Number: (504) 533-5717
 
 
 
2.
 
BNP-Paribas
1200 Smith Street
Suite 3100
Houston, Texas 77002
 
$
33,000,000.00
 
 
Attention: Mr. Douglas R. Liftman
 
 
 
 
 
Facsimile Number: (713) 659-6915
Telephone Number: (713) 982-1154
 
 
 
3.
 
Wells Fargo Bank, NA
1740 Broadway
4th Floor
Denver,Colorado 80274
 
$
28,000,000.00
 
 
Attention: Mr. Todd Stornetta
 
 
 
 
 
Facsimile Number: (303) 863-5196
Telephone Number: (303) 863-5653
 
 
 
4.
 
Bank One, NA
1717 Main Street, 4th Floor
Dallas, Texas 75201
 
$
28,000,000.00
 
 
Attention: Mr. J. Scott Fowler
 
 
 
 
 
Facsimile Number: (214) 290-2332
Telephone Number: (214) 290-2162
 
 
 
5.
 
Fleet National Bank
MA DE 10008D
Global Energy
100 Federal Street
Boston, Massachusetts 02110
 
$
28,000,000.00
 
 
Attention: Mr. Terrence Ronan
 
 
 
 
 
Facsimile Number: (617) 434-3652
Telephone Number: (617) 434-5472
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


6.
 
Bank of Scotland
 
$
25,000,000.00
 
 
Notices:
 
 
 
 
 
1021 Main Street
Suite 1370
Houston, Texas 77002
 
 
 
 
 
Attention: Mr. Richard Butler
 
 
 
 
 
Facsimile Number: (713) 651-9714
Telephone Number: (713) 651-1870
 
 
 
 
 
Funding:
 
 
 
 
 
Bank of Scotland
565 Fifth Avenue
New York, New York 10017
 
 
 
 
 
Attention: Ms. Karen Workman
 
 
 
 
 
Facsimile Number: (212) 687-4412
Telephone Number: (212) 450-0877
 
 
 
7.
 
Wachovia Bank, National Association
 
$
25,000,000.00
 
 
Notices:
 
 
 
 
 
Wachovia Bank, National Association
1001 Fannin Street, Suite 2255
Houston, Texas 77002
 
 
 
 
 
Attention: Mr. Philip Trinder
 
 
 
 
 
Facsimile Number: (713) 650-1071
Telephone Number: (713) 346-2718
 
 
 
 
 
Funding:
 
 
 
 
 
Wachovia Bank, National Association
1001 Fannin Street, Suite 2255
Houston, Texas 77002
 
 
 
 
 
Attention: Ms. Debbie Blank
 
 
 
 
 
Facsimile Number: (713) 650-6354
Telephone Number: (713) 346-2727
 
 
 

--------------------------------------------------------------------------------


ADDENDUM I

LIBO RATE PROVISIONS


        1.    The Agent shall determine the interest rate applicable to LIBO
Rate Advances, and its determination shall be conclusive in the absence of
manifest error. The Agent shall endeavor to notify the Borrower prior to the
date on which an interest payment is due, provided that the failure of the Agent
to provide such notice shall not affect the Borrower's obligation to pay
interest on such date.

        2.    If any applicable law or regulation, or the action of any
applicable regulatory requirement increases the reserves or capital required to
be maintained by any Bank or the Agent with respect to the Loan (including
unfunded commitments and obligations on letter of credit), such Bank or the
Agent shall promptly deliver a certificate to the Borrower specifying the
additional amount as will compensate such Bank or the Agent for the additional
costs, which certificate shall be conclusive in the absence of manifest error.
The Borrower shall pay the amount specified in such certificate promptly upon
receipt.

        3.    If the Agent gives notice to the Borrower that no LIBO bid rate is
quoted to the Agent (or otherwise that adequate and reasonable methods do not
exist for ascertaining the LIBO Rate) for the applicable Interest Period or in
the applicable amounts (which notice shall be conclusive and binding on the
Borrower and the Banks absent manifest error), then (A) the obligation of the
Agent and the Banks to make a LIBO Rate Advance and the ability of the Borrower
to select the LIBO Rate for an Advance shall be suspended, and (B) the Borrower
shall either prepay all LIBO Rate Advances for which an interest rate is to be
determined on such date or the Loan shall thereafter bear interest at the Prime
Rate.

        4.    If any applicable domestic or foreign law, treaty, rule or
regulation (whether now in effect or hereinafter enacted or promulgated,
including Regulation D of the Board of Governors of the Federal Reserve System)
or any interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof (whether or not having
the force of law):

          (i)  changes the basis of taxation of payments to any Bank or the
Agent or any principal, interest, or other amounts attributable to any LIBO Rate
Advance (other than taxes imposed on the overall net income of such Bank or the
Agent);

        (ii)  changes, imposes, modifies, applies or deems applicable any
reserve, special deposit or similar requirements in respect of any such LIBO
Rate Advance (excluding those for which such Bank or the Agent is fully
compensated pursuant to adjustments made in the definition of LIBO Rate) or
against assets of, deposits with or for the account of, or credit extended by,
any Bank or the Agent; or

        (iii)  imposes on any Bank or the Agent or the interbank eurocurrency
deposit and transfer market any other condition or requirement affecting any
such LIBO Rate Advance,

and the result of any of the foregoing is to increase the cost to such Bank or
the Agent of funding or maintaining any such LIBO Rate Advance (other than costs
for which such Bank or the Agent is fully compensated pursuant to adjustments
made in the definition of LIBO Rate) or to reduce the amount of any sum
receivable by such Bank or the Agent in respect of any such LIBO Rate advance by
an amount deemed by such Bank or the Agent to be material, then such Bank or the
Agent shall promptly notify the Borrower in writing of the happening of such
event and (1) Borrower shall upon demand pay to such Bank or the Agent such
additional amount or amounts as will compensate such Bank or the Agent for such
additional cost or reduction and (2) Borrower may elect, by giving to the Agent
not less than three Business Days' notice, to change the interest rate
applicable to such Advance, and any other portion of the Loan bearing interest
at the LIBO Rate, to the Prime Rate.

        5.    Notwithstanding any other provision hereof, if any change in
applicable laws, treaties, rules or regulations or in the interpretation or
administration thereof of or in any jurisdiction whatsoever, domestic or
foreign, shall make it unlawful or impracticable for any Bank to maintain
Advances bearing interest at the LIBO Rate, or shall materially restrict the
authority of any Bank to purchase, sell or

--------------------------------------------------------------------------------


take certificates of deposit or offshore deposits of dollars, then, upon notice
by such Bank to Borrower and the Agent, such Bank's portion of all LIBO Rate
Advances which are then outstanding and which cannot lawfully or practicably be
maintained shall immediately cease to bear interest at the LIBO Rate and shall
commence to bear interest at the Prime Rate. The Borrower agrees to indemnify
each Bank and hold it harmless against all costs, expenses, claims, penalties,
liabilities and damages which may result from any such change in law, treaty,
rule, regulation, interpretation or administration. The Borrower hereby agrees
promptly to pay the Agent for the account of such Bank, upon demand by such
Bank, any additional amounts necessary to compensate such Bank for any costs
incurred by such Bank in making any conversation in accordance with this
Paragraph, including any interest or fees payable by such Bank to lenders of
funds obtained by it in order to make or maintain hereunder its portion of the
Loan accruing interest based on the LIBO Rate.

        6.    The Borrower will indemnify the Agent and each Bank against, and
reimburse the Agent and each Bank on demand for, any loss or expense incurred or
sustained by the Agent and each Bank (including without limitation, any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Agent and each Bank to fund or maintain LIBO Rate
Advances) as a result of (i) any payment or prepayment (whether authorized or
required hereunder or otherwise) of all or a portion of any LIBO Rate Advance on
a day other than the day on which the applicable Interest Period ends, (ii) any
payment or prepayment, whether required hereunder or otherwise, of the LIBO Rate
Advances made after the delivery, but before the effective date, of an election
to have the LIBO Rate apply to LIBO Rate Advance, if such payment or prepayment
prevents such election from becoming fully effective, or (iii) the failure of
any LIBO Rate Advance to be made by the Agent and each Bank or of any such
election to become effective due to any condition precedent to a LIBO Rate
Advance not being satisfied or due to any other action or inaction of Borrower.
For purposes of this section, funding losses arising by reason of liquidation or
reemployment of deposits or other funds acquired by the Agent or any Bank to
fund or maintain LIBO Rate Advances shall be calculated as the remainder
obtained by subtracting: (1) the yield (reflecting both stated interest rate and
discount, if any) to maturity of obligations of the United States Treasury as
determined by the Agent or such Bank in an amount equal or comparable to such
advance for the period of time commencing on the date of the payment, prepayment
or change of rate as provided above and ending on the last day of the subject
Interest Period, from (2) the LIBO Rate of the subject Interest Period, times
the number of days from the date of payment, prepayment or change of rate to the
last day of the subject Interest Period, divided by 360. Any payment due under
this paragraph will be paid to the Agent or such Bank within five days after
demand therefor by the Agent or such Bank.

        7.    The Borrower covenants and agrees that:

          (i)  The Borrower will pay, within five days after notice thereof from
Agent (on behalf of itself or any Bank) and on an after-tax basis, all present
and future income, stamp and other taxes, levies, costs and charges whatsoever
imposed, assessed, levied or collected on or in respect of any LIBO Rate Advance
whether or not legally or correctly imposed, assessed, levied or collected
(excluding taxes, levies, costs or charges imposed on or measured by the overall
net income of the Agent or any Bank) (all such non-excluded taxes, levies, costs
and charges being collectively called "Reimbursable Taxes"). Promptly after the
date on which payment of any Reimbursable Taxes is due pursuant to applicable
law, the Borrower will, at the request of the Agent, furnish to the Agent
evidence in form and substance satisfactory to the Agent that Borrower has met
its obligation under this paragraph.

        (ii)  The Borrower will indemnify the Agent and each Bank against, and
reimburse the Agent and each Bank on demand for, any Reimbursable Taxes paid by
the Agent or such Bank and any loss, liability, claim or expense, including
interest, penalties and legal fees, that the Agent and each Bank may incur at
any time arising out of or in connection with the failure of Borrower to make
any payment of Reimbursable Taxes when due, unless such failure is due to Agent
or such Bank's

--------------------------------------------------------------------------------




failure to give notice to Borrower of Borrower's obligation to pay such
Reimbursable Taxes at least five days prior to the date when they are due. Any
payment due under this subsection will be paid to the Agent or such Bank within
five days after demand therefor by the Agent or such Bank.

        (iii)  All payments on account of the principal of, and interest on,
LIBO Rate Advances and all other amounts payable by Borrower to the Agent and
the Banks hereunder shall be made free and clear of and without reduction by
reason of any Reimbursable Taxes.

        (iv)  If Borrower is ever required to pay any Reimbursable Taxes with
respect to any LIBO Rate Advance, Borrower may elect, by giving to the Agent not
less than three (3) Business Days' notice, to change the interest rate
applicable to any such advance from the LIBO Rate to the Prime Rate, but such
election shall not diminish Borrower's obligation to pay all Reimbursable Taxes
therefore imposed, assessed, levied or collected.

--------------------------------------------------------------------------------







EXHIBIT A

FORM OF NOTE


Borrower:   Evergreen Resources, Inc   Bank:         1401 Seventeenth Street    
 

--------------------------------------------------------------------------------

    Suite 1200      

--------------------------------------------------------------------------------

    Denver, Colorado 80202      

--------------------------------------------------------------------------------

LINE OF CREDIT NOTE


$ Principal Amount:
               Maturity Date:
July 1, 2005   Date of Note
                  ,            

        Promise to Pay.    EVERGREEN RESOURCES, INC., a Colorado corporation
("Borrower"), promises to pay to the order of                        ("Bank"),
at the main office in New Orleans (313 Carondelet Street) of Hibernia National
Bank (the "Agent"), in lawful money of the United States of America, the sum
of                        million and 00/100 dollars (U.S. $    ,000,000.00) or
such other or lesser amount as from time to time equals the aggregate unpaid
principal balance of loan advances made to Borrower by Bank on a revolving line
of credit basis as provided below, together with simple interest assessed on the
variable rate(s) basis provided below, with interest being assessed on the
unpaid principal balance of this Note as outstanding from time to time, computed
as set forth in the Credit Agreement (as defined below).

        Credit Agreement.    This note is a Note referred to in that certain
Second Amended and Restated Credit Agreement dated as of May 31, 2002, among
Borrower, Agent and the banks from time to time party thereto (as amended,
renewed or restated from time to time, the "Credit Agreement"). Unless otherwise
defined herein, each capitalized term used herein shall have the same meaning
set forth in the Credit Agreement. Reference is made to the Credit Agreement for
provisions for the acceleration of the maturity hereof on the occurrence of
certain events specified therein, for mandatory prepayments required of the
Borrower in certain circumstances, and for all other pertinent provisions.

        Line of Credit.    This Note evidences revolving line of credit advances
that may be made from time to time to Borrower under the Credit Agreement
(including loan advances arising from draws on standby letters of credit issued
thereunder at the request of the Borrower). The unpaid principal balance owing
on this Note at any time may be evidenced by endorsements on this Note or by
Agent's or Bank's internal records, including daily computer print-outs.
Advances shall only be made in accordance with the terms and conditions of the
Credit Agreement. The credit advice resulting from the deposit of the proceeds
of any disbursement hereunder in the Borrower's account with the Agent, or the
Agent's copy of any cashier's check representing all or any part of the proceeds
of the disbursements, shall be deemed prima facie evidence of the Borrower's
indebtedness to the Bank on the Loan.

        Payments.    Borrower will pay interest on Prime Rate Advances at the
Prime Rate monthly in arrears on the last day of each successive calendar month.
Borrower will pay interest on LIBO Rate Advances at the applicable LIBO Rate in
arrears on the last day of each LIBO Rate Interest Period applicable to each
LIBO Rate Advance. Borrower will pay the balance of all outstanding principal on
this Note, together with all accrued but unpaid interest, on July 1, 2005.
Interest on this Note on Prime Rate Advances is computed on the basis of a 365
or 366-day year (as the case may be) and on LIBO Rate Advances is computed on a
365/360 simple interest basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, times the outstanding principal balance,
times the actual number of days the principal balance is outstanding. Borrower
will pay Bank at Agent's address shown

--------------------------------------------------------------------------------


above or at such other place as Bank may designate in writing. All payments and
prepayments made by the Borrower hereunder shall be made to the Agent, in
immediately available funds, before 11:00 a.m. (Central Time) on the day that
such payment is required, or otherwise is, to be made. Any payment received and
accepted by the Agent after such time shall be considered for all purposes
(including the calculation of interest, to the extent permitted by law) as
having been made on the next following Business Day. Whenever any payment to be
made hereunder falls on a day other than a Business Day, then unless otherwise
provided in the Credit Agreement such payment shall be made on the next
succeeding Business Day, and such extension of time shall in each case be
included in the calculation of interest.

        Variable Interest Rate(s).    This Note bears interest on and after the
date hereof to and including the Maturity Date at the variable rate(s) per annum
equal to the Prime Rate or LIBO Rate, as selected by Borrower in accordance with
the Credit Agreement. The interest rate on this Note is subject to change from
time to time based on changes in the Prime Rate and the LIBO Rate. If the index
rate used in determining the Prime Rate becomes unavailable during the term of
this Note, Agent may designate a substitute index after notice to Borrower.
Agent will tell Borrower the Prime Rate upon Borrower's request. Borrower
understands that Bank may make loans based on other rates as well. The interest
rate change will not occur more often than each day. The unpaid principal
balance of this Note shall bear interest from and after an Event of Default or
the Maturity Date until paid at the Default Rate from time to time in effect.

        Prepayment.    Borrower may prepay this Note in full by paying the then
unpaid principal balance of this Note, plus accrued simple interest through date
of prepayment, subject to restrictions regarding permitted timing (with respect
to LIBO Rate Advances) and advance notice set forth in the Credit Agreement.
Borrower may be required to prepay this Note from time to time in accordance
with the Credit Agreement.

        Event of Default.    If any Event of Default occurs, Agent and Bank
shall have all of the rights and remedies (including acceleration of the
Maturity Date of this Note) available to them pursuant to the Credit Agreement
or applicable law.

        Attorneys' Fees.    If Bank refers this Note to an attorney for
collection, or files suit against Borrower to collect this Note, or if Borrower
files for bankruptcy or other relief from creditors, Borrower agrees to pay the
Agent's and the Bank's reasonable attorneys' fees.

        Deposit Accounts.    As collateral for repayment of this Note and all
renewals and extensions, as well as to secure any and all other Indebtedness
that Borrower may now and in the future owe to Agent or any Bank in connection
with the Credit Agreement, Borrower hereby grants Agent for itself and the
ratable benefit of the Banks a continuing security interest in any and all funds
that Borrower may now and in the future have on deposit with Agent or in
certificates of deposit or other deposit accounts as to which Borrower is an
account holder (with the exception of any funds held in any of Borrower's
accounts in trust for third parties, or funds held in IRA, pension, and other
tax-deferred deposits).

        GOVERNING LAW.    BORROWER AGREES THAT THIS NOTE AND THE LOAN EVIDENCED
HEREBY SHALL BE GOVERNED UNDER THE LAWS OF THE STATE OF LOUISIANA. SPECIFICALLY,
THIS BUSINESS OR COMMERCIAL NOTE IS SUBJECT TO LA. R.S. 9:3509 ET SEQ.

        Collateral.    This Note is secured by the Collateral Documents
described in the Credit Agreement.

        Waivers.    Borrower waives presentment for payment, protest, notice of
protest and notice of nonpayment, diligence in taking any action to collect
amounts called for hereunder and in the handling of property at any time
existing as security in connection herewith, and shall be directly and primarily
liable for the payment of all sums owing and to be owing hereon, regardless of
and without any notice,

--------------------------------------------------------------------------------


diligence, act or omission as or with respect to the collection of any amount
called for hereunder or in connection with any right, lien, interest or property
at any and all times had or existing as security for any amount called for
hereunder.

        Usury Considerations.    It is the intention of Borrower to conform
strictly to applicable usury laws. Accordingly, if the transactions contemplated
hereby would be usurious under applicable law (excluding applicable Louisiana
law, which has no usury law applicable to this commercial, variable interest
rate Note), then, in that event notwithstanding anything to the contrary in any
agreement entered into as security for this Note, it is agreed as follows:
(i) the aggregate of all interest that is taken, reserved, contracted for,
charged or received under this Note or under any of the other aforesaid
agreements or otherwise in connection with this Note shall under no
circumstances exceed the maximum amount of interest allowed by applicable law,
and any excess shall be credited on this Note by the holder hereof (or if the
Note shall have been paid in full, refunded to Borrower); and (ii) in the event
that maturity of this Note is accelerated by reason of default hereunder or
otherwise, or in the event of any permitted prepayment, then such consideration
that constitutes interest may never include more than the maximum amount allowed
by applicable law, and excess interest, if any, provided for in this Note or
otherwise shall be cancelled automatically as of the date of such acceleration
or prepayment and, if theretofore prepaid, shall be credited on this Note (or if
this Note shall have been paid in full, refunded to Borrower). To the extent
that Louisiana law is deemed the applicable law (as is the intent of Borrower
hereunder), the provisions of the Section 2.8 in the Credit Agreement entitled
Default Rate shall control.

Submission to Jurisdiction; Waiver of Jury Trial.

        (a)  Borrower hereby irrevocably and unconditionally:

(1) submits for itself and its property in any legal action or proceedings
relating to this Note, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of Louisiana, the courts of the United States of America for the Eastern
District of Louisiana, and appellate courts from any thereof;

(2) consents that any such action or proceedings may be brought in such courts,
and waives any objections that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(3) agrees that service of process in any such action or proceedings may be
effected by mailing a copy by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to Borrower at its address set forth
above or at such other address at which Agent shall have been notified pursuant
thereto; and,

(4) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

        (b)  Borrower hereby irrevocably and unconditionally waives trial by
jury in any legal action or proceeding relating to this Note and for any
counterclaim therein.

        Renewal.    This Note is given in renewal and increase of (but not in
addition to) Indebtedness of Borrower to Bank, and nothing in this Note shall
constitute the satisfaction or extinguishment of such Indebtedness, nor shall it
be a novation of the amount owed by Borrower to Bank under Borrower's

--------------------------------------------------------------------------------

previous note; rather this Note merely evidences a replacement of and increase
in the amounts available to be borrowed by Borrower.

    BORROWER:
 
 
EVERGREEN RESOURCES, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:   Mark S. Sexton         Title:   President and CEO

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF ASSIGNMENT AND ACCEPTANCE

Dated Effective                        , 200  

        Reference is made to the Second Amended and Restated Credit Agreement
dated effective as of May 31, 2002, as the same may be amended, modified or
supplemented from time to time (as so amended, modified or supplemented from
time to time, the "Agreement"), among Evergreen Resources, Inc., as Borrower,
Hibernia National Bank, as Agent, and the banks party thereto (the "Banks").
Capitalized terms which are used herein without definition and which are defined
in the Agreement shall have the same meanings herein as in the Agreement.

                                (the "Assignor") and                        (the
"Assignee") agree as follows:

        1.    Assignment.    The Assignor hereby sells and assigns, without
recourse, to the Assignee, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, as of the Effective Date (as hereinafter
defined) a    % interest in and to all the Assignor's rights and obligations
under the Agreement (including, without limitation, its Commitment, the Loan
currently owing to it and the Note held by it and the related participations in
respect of issued letters of credit).

        2.    Concerning the Assignor.    The Assignor (i) represents that as of
the date hereof, its Commitment percentage (without giving effect to assignments
thereof which have not yet become effective) is    %, and the outstanding
balance of its Loan (unreduced by any assignments thereof which have not yet
become effective) is $                        ; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto,
other than that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Agreement, the
Note, or any Collateral Document or any other instrument or document furnished
pursuant thereto; and (iv) attaches the Note delivered to it under the Agreement
and requests that the Borrower exchange such Note for a new Note payable to each
of the Assignor and the Assignee as follows:

Notes Payable to the Order of:


--------------------------------------------------------------------------------

  Amount of Note

--------------------------------------------------------------------------------

  [Name of Assignor]   [Note ($         )] [Name of Assignee]   [Note ($        
)]

        3.    Concerning the Assignee.    The Assignee (i) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (ii) confirms that it has received a copy of the Agreement, together
with copies of the financial statements referred to therein and the most recent
financial statements delivered pursuant thereto and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (iii) agrees that it
will, independently and without reliance upon the Assignor, the Agent or any
other Banks and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement; (iv) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Agreement and the Note as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all the obligations which the
Agreement, the Note, and the Collateral Documents require are to be performed by
it as a Bank; and (vi) attaches any U.S. Internal Revenue Service forms required
under Section 9.6(a)(viii)(B) of the Credit Agreement.

--------------------------------------------------------------------------------


        4.    Substitution.    The Assignee shall deliver to the Agent one or
more signature pages to the Credit Agreement, in each case containing the
signature of the Assignee. The Assignee's address for notices to be given under
the Credit Agreement, and to be noted on the revised Schedule 1 to the Credit
Agreement, is:

________________________
________________________
________________________

Facsimile Number:
________________________

        5.    Effective Date.    The effective date for this Assignment and
Acceptance shall be                        (the "Effective Date") (which
Effective Date shall be at least five (5) Business Days after the execution of
this Assignment and Acceptance). Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance together with the
Agent's fee and reasonable expenses as required by Credit Agreement
Section 9.6(a)(v) and (vi).

        6.    Obligations.    Upon such acceptance and recording, from and after
the Effective Date, (i) the Assignee shall be a party to the Agreement and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Agreement, other than confidentiality
requirements.

        7.    Payments.    Upon such acceptance and recording, from and after
the Effective Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments for periods prior to the Effective Date (such as accrued interest
and fees up to but excluding the Effective Date) or with respect to the making
of this assignment directly between themselves.

        8.    GOVERNING LAW.    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA.

THE REST OF THIS PAGE IS LEFT BLANK INTENTIONALLY.

--------------------------------------------------------------------------------

        9.    Counterparts.    This Assignment and Acceptance may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed taken together shall constitute one
and the same instrument.

    [NAME OF ASSIGNOR]
 
 
 
      By:         Name:
Title:
Date:
 
 
[NAME OF ASSIGNEE]
 
 
 
      By:         Name:
Title:
Date:

        Each of the undersigned hereby consents to the assignment contemplated
by this Assignment and Acceptance.

    EVERGREEN RESOURCES, INC.
 
 
 
      By:         Name:
Title:
Date:
 
 
HIBERNIA NATIONAL BANK, as Agent
 
 
 
      By:         Name:
Title:
Date:

--------------------------------------------------------------------------------



QuickLinks


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
PRELIMINARY STATEMENT
ARTICLE 1 GENERAL TERMS
ARTICLE 2 THE CREDIT
ARTICLE 3 SECURITY FOR THE OBLIGATIONS
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
ARTICLE 5 AFFIRMATIVE COVENANTS
ARTICLE 6 NEGATIVE COVENANTS
ARTICLE 7 CONDITIONS OF LENDING
ARTICLE 8 DEFAULT
ARTICLE 9 THE AGENT
ARTICLE 10 MISCELLANEOUS
ARTICLE 11 RENEWAL
LIST OF SCHEDULE
LIST OF ADDENDUM
LIST OF EXHIBITS
SCHEDULE 1
ADDENDUM I LIBO RATE PROVISIONS
EXHIBIT A FORM OF NOTE
EXHIBIT B
